      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 1 of 63

                                                                                       u.   E,lki~JJRT
                                                                                    EASTERN DISTRICT ARKANSAS


                           In the United States District Court                              OCT 2 0 2020
                               Eastern District of Arkansas
                                     Central Division                       JAMES W. McCORMACK, CLERJt
                                                                             By·•            --~           Di:P CLERK
Sally Hockman                                                                        Plaintiff

v.                     Case No.   J./: 2.0 - t:..V -   I25£-i - BRW
Finkelstein, Kern, Steinberg & Cunningham, P.C.                                      Defendant
                                                        This case assigned to District Judge         Wt LSo1',.,
                                       Complaint        and to Magistrate Judge _;Dl,.L!ll,e..e.~.Lc...::!e.!:-_ _ __

      1.   Defendant Finkelstein, Kern, Steinberg & Cunningham, P.C., attempted to

collect a consumer debt from Plaintiff Sally Hockman and violated the Fair Debt

Collection Practices Act, 15 U.S.C. 1692, et seq., and the Arkansas Fair Debt Collection

Practices Act, Ark. Code Ann. § 17-24-501, et seq., by representing a judgment had been

obtained against in the following civil action: National Collegiate Student Loan Trust

2007-1 v. Keri Brewer, Case No. 64CV-18-18, In the Circuit Court of Scott County,

Arkansas. In fact, Hockman had not been named as a defendant, served with a

summons and complaint, nor had a judgment entered against her in Case No. 64CV-18-

18.


                                      Jurisdiction

      2.   Jurisdiction of this Court arises under 28 U.S.C. §§ 1331, 1367, and 15

U.S.C. § 1692k(d).

      3.   This action arises out of Defendant's violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPAn), and the Arkansas Fair Debt

Collection Practices Act ("AFDCPAn), Ark. Code Ann.§ 17-24-501, et seq., in their

illegal efforts to collect a consumer debt from Sally Hockman.
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 2 of 63




         4.    Venue is proper in this District because the acts and transactions occurred

here, Hockman resides here, and Defendant transacts business here.

         5.    Defendant has transacted business within Arkansas by attempting to

collect this debt from Hockman using the U.S. Mail, telephones, and the Arkansas

courts, while she was within and permanently residing within Arkansas.


                                                 Parties

                                            Sally Hockman

         6.    Sally Hockman (Hockman) is a citizen of Arkansas, residing in Faulkner

County, Arkansas.

         7.    Hockman and is a "consumer" as that term is defined by 15 U.S.C. §

1692a(3) and Ark. Code Ann. § 17-24-502(2).


                        Rnkelsteln, Kem, Steinberg & Cunningham, P.C.

         8.    Finkelstein, Kern, Steinberg & Cunningham, P.C. ("Finkelstein, Kern,

Steinberg & Cunningham") is a professional corporation operating from 1810 Ailor

Avenue, Knoxville, Tennessee 37921.

         9.    Finkelstein, Kern, Steinberg & Cunningham is law firm.

         10.   The FDCPA and the AFDCPA applies to lawyers and law firms. 1

         11.   Finkelstein, Kern, Steinberg & Cunningham is a "debt collector" within the

meaning of 15 U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).

         12.   The term "debt collector" has two prongs:




1   See Heintz v. Jenkins, 514 U.S. 291, 115 S.Ct. 1489, 131 L. Ed. 2d 295 (1995).



                                                                                             2
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 3 of 63




               a.    any person who uses any instrumentality of interstate commerce or

                     the mails in any business the principal purpose of which is the

                     collection of debts; or

               b.    any person who regularly collects or attempts to collect, directly or

                     indirectly, debts owed or due or asserted to be owed or due another. 2

        13.    Finkelstein, Kern, Steinberg & Cunningham uses instrumentalities of

interstate commerce or the mails in its business the principal purpose of which is the

collection of debts.

        14.    Finkelstein, Kern, Steinberg & Cunningham regularly collects or attempts to

collect, directly or indirectly, debts owed or asserted to be owed to another, including

National Collegiate Student Loan Trust 2007-1.

        15.    Finkelstein, Kern, Steinberg & Cunningham attempts to collect consumer

debt for National Collegiate Student Loan Trust 2007-1 by suing to collect allegedly

defaulted student loans.

         16.   Finkelstein, Kern, Steinberg & Cunningham attempts to collect consumer

debt for National Collegiate Student Loan Trust 2007-1 and by mailing collection

letters.

         17.   Finkelstein, Kern, Steinberg & Cunningham attempts to collect consumer

debt for National Collegiate Student Loan Trust 2007-1 by telephone.

         18.   Finkelstein, Kern, Steinberg & Cunningham is a member of the National

Association of Retail Collection Attorneys, or NARCA.




2   15 U.S.C. § 1692a(6) and Ark. Code Ann.§ 17-24-502(5)(A).



                                                                                             3
          Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 4 of 63




          19.   Finkelstein, Kern, Steinberg & Cunningham holds itself out as "a

recognized leader in the collection industry for over fifty years." 3

          20.   Finkelstein, Kern, Steinberg & Cunningham handles all phases of the legal

collection. 4

          21.   Finkelstein, Kern, Steinberg & Cunningham's clients for debt collection

services retain Finkelstein, Kern, Steinberg & Cunningham on a contingency fee

basis. 5


                                          Factual Allegations

          22.   Within one year immediately preceding filing this pleading, Finkelstein,

Kern, Steinberg & Cunningham attempted to collect from Sally Hockman a financial

obligation primarily for personal, family or household purposes, and is therefore a

"debt" as that term is defined by 15 U.S.C. § 1692a(5) and Ark. Code Ann.§ 17-24-

502(4), namely a debt for an allegedly defaulted student loan allegedly assigned to

National Collegiate Student Loan Trust 2007-1 (NCSLT 2007-1).

          23.   On February 8, 2018, NCSLT 2007-1 commenced a civil action in the

against Keri Brewer by filing a debt collection complaint in the Circuit Court of Scott

County, Arkansas, Case No. 64CV-18-18. 6

          24.   The Clerk of Court issued a summons to Keri Brewer.7


3 See Finkelstein, Kern, Steinberg & Cunningham's website available at http://fksclaw.com (last checked
October 19, 2020).

4   Id.

5   Id.

6   See Exhibit 1, Complaint filed in Case No. 64CV-18-18.

7   See Exhibit 2, Summons issued in Case No. 64CV-18-18.



                                                                                                     4
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 5 of 63




         25.      Keri Brewer was served on March 20, 2018. 8

         26.      On August 1, 2018, the Circuit Court of Scott County, Arkansas, entered an

Order of Dismissal for failure to obtain service of process. 9

         27.      On October 23, 2018, the Circuit Court of Scott County, Arkansas, entered

an Order Setting Aside Dismissal. 10

         28.      On February 12, 2019, Finkelstein, Kern, Steinberg & Cunningham, filed a

Motion for DefaultJudgment. 11

         29.      On March 15, 2019, the Circuit Court of Scott County, Arkansas entered a

Default Judgment against Keri Brewer. 12

         30.      On October 22, 2019, Finkelstein, Kern, Steinberg & Cunningham, sent a

collection letter to Hockman at her residence in Faulkner County, Arkansas,

representing that it has obtained a judgment against Hockman in Case No. 64CV-18-

18 in the Circuit Court of Scott County, Arkansas. 13

         31.      The letter threatened to ask the court to issue an order freezing monies in

Hockman's accounts and apply it to the judgment unless she paid towards the debt.

         32.      The letter also threatened to garnish Hockman's wages to pay the

judgment entered in Case No. 64CV-18-18 unless she paid towards the debt.




8   See Exhibit 3, Sheriff's Return of Service filed in Case No. 64CV-18-18.

9   See Exhibit 4, Order of Dismissal filed in Case No. 64CV-18-18.

10   See Exhibit 5, Order Setting Aside Dismissal filed in Case No. 64CV-18-18.

11   See Exhibit 6, Motion for Default Judgment filed in Case No. 64CV-18-18.

12   See Exhibit 7, Default Judgment filed in Case No. 64CV-18-18.

13   Exhibit 8.


                                                                                                5
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 6 of 63




     33.   Hockman was confused and emotionally distressed by the letter, because

she had never been served in any debt collection case in Scott County, Arkansas, nor

in Case No. 64CV-18-18 and feared that a judgment has been obtained against her in

Scott County, Arkansas and in Case No. 64CV-18-18 without notice to her.

     34.   Hockman was afraid that a garnishment would be issued to her bank and

that her wages might be garnished in Case No. 64CV-18-18 when she had never been

served in 64CV-18-18 or had an opportunity to defend Case No. 64CV-18-18.

     35.   Finkelstein, Kern, Steinberg & Cunningham's attempts to collect this

consumer debt from Hockman by representing it had obtained a judgment against

Hockman in Case No. 64CV-18-18, by requesting payments from Hockman, and by

threatening garnishments based on a non-existent judgment entered against Hockman

in Case No. 64CV-18-18, violated numerous provisions of the FDCPA, including but

not limited to 15 U.S.C. §§ 1692d, 1692e, 1692e(2}, 1692e(5}, 1692e(10}, and

1692f, amongst others, and the AFDCPA, including but not limited to Ark. Code Ann.

§§ 17-24-505, 17-24-506(a}, 17-24-506(b}(2}, 17-24-506(b}(5}, 17-24-506(b}(10},

and 17-24-507, amongst others.

     36.   Hockman suffered actual damages in the form of emotional distress as she

had never been served in Case No. 64CV-18-18 and was now told a judgment had

been entered against her in Case No. 64CV-18-18, and was threatened with

garnishments in Case No. 64CV-18-18 unless she made payments towards the

judgment in Case No. 64CV-18-18. paid




                                                                                       6
      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 7 of 63




                                         Summary

      37.   Finkelstein, Kern, Steinberg & Cunningham's attempts to collect this debt

materially misled Hockman as to her rights under the FDCPA and the AFDCPA, and

which affected and frustrated Hockman's ability to intelligently respond to Defendants'

collection efforts.

      38.   The communication as alleged herein by Finkelstein, Kern, Steinberg &

Cunningham constitute false and deceptive communications made in violation of

numerous and multiple provisions of the FDCPA and the AFDCPA including but not

limited to the provisions cited, amongst others.


                                          Standing

      39.   Hockman has standing under Article Ill of the United States Constitution

because she has suffered an injury in fact, the injury in fact is traceable to the

challenged conduct of Finkelstein, Kern, Steinberg & Cunningham described, and her

injury in fact is likely to be redressed by a favorable judicial decision in this Court.

      40.   Hockman's injury in fact is both particular and concrete because she

suffered an invasion of a legally protected interest that is concrete, particularized and

actual or imminent.

      41.   The FDCPA and the AFDCPA recognize a consumer's rights and redress for

violations of those rights, including the right to be free from false and deceptive

statements and conduct in the collection of a student loan debt she allegedly owes,

and her right to retain counsel to defend her in the debt collection litigation thwarted

by Finkelstein, Kern, Steinberg & Cunningham's conduct described.




                                                                                            7
      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 8 of 63




                                     causes of Action

                Count I - Violations of the FDCPA, 15 U.S.C. § 1692, et seq.

     42.      Hockman incorporates by reference the above paragraphs as though

stated.

     43.      The foregoing acts and omissions of Finkelstein, Kern, Steinberg &

Cunningham and its agents constitute violations of the FDCPA including, but not

limited to, 15 U.S.C. §§ 1692d, 1692e, 1692e(2), 1692e(5), 1692e(10), and 1692f,

amongst others, regarding Hockman

     44.      Because of Finkelstein, Kern, Steinberg & Cunningham's violations of the

FDCPA, Hockman has actual damages under 15 U.S.C. §1692k(a)(1); statutory

damages up to $1,000.00 under 15 U.S.C. § 1692k(a)(2)(A); and reasonable

attorney's fees and costs under 15 U.S.C. § 1692k(a)(3), from Finkelstein, Kern,

Steinberg & Cunningham.


          Count II - Violations of the AFDCPA, Ark. Code Ann. § 17-24-501, et seq.

      45.     Hockman incorporates by reference the above paragraphs as though

stated.

      46.     The foregoing acts and omissions of Finkelstein, Kern, Steinberg &

Cunningham and their agents constitute numerous and multiple violations of the

AFDCPA including, but not limited to, Ark. Code Ann.§§ Ark. Code Ann.§§ 17-24-505,

17-24-506(a), 17-24-506(b)(2), 17-24-506(b)(5), 17-24-506(b)(10), and 17-24-507,

amongst others regarding Hockman.

      4 7.    Because of Finkelstein, Kern, Steinberg & Cunningham's violations of the

AFDCPA, Hockman has actual damages under Ark. Code Ann.§ 17-24-512(a)(1);




                                                                                         8
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 9 of 63




statutory damages up to $1,000.00 under Ark. Code Ann.§ 17-24-512(a)(2)(A);; and

reasonable attorney's fees and costs under Ark. Code Ann.§ 17-24-512(a)(3)(A), from

Defendant Finkelstein, Kern, Steinberg & Cunningham.


                                              Jury Demand

         48.    Hockman demands a trial by jury. 14


                                             Prayer for Relief

         49.    Plaintiff Sally Hockman prays a judgment be entered against Finkelstein,

Kern, Steinberg & Cunningham:

                a.     for an award of actual damages under 15 U.S.C. § 1692k(a)(1), and

                       Ark. Code Ann.§ 17-24-512(a)(1), against Finkelstein, Kern,

                       Steinberg & Cunningham and for Hockman;

                b.     for an award of statutory damages of $1,000.00, under to 15 U.S.C.

                       § 1692k(a)(2)(A) against Finkelstein, Kern, Steinberg & Cunningham,

                       and for Hockman;

                c.     for an award of statutory damages of $1,000.00, under Ark. Code

                       Ann.§ 17-24-512(a)(2)(A), against each of Finkelstein, Kern,

                       Steinberg & Cunningham, and for Hockman;

                d.     for an award of costs of litigation and a reasonable attorneys' fees

                       under 15 U.S.C. 1692k(a)(3), and Ark. Code Ann.§ 17-24-

                       512(a)(3)(A), against Finkelstein, Kern, Steinberg & Cunningham and

                       for Hockman; and




14   U.S. Const. amend. 7 and Fed. R. Civ. P. 38.


                                                                                              9
Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 10 of 63




     e.   for such other and further relief as may be just and proper

                                                  Respectfully submitted,

                                            By:
                                                  Corey . McG a
                                                  Ark. Ba      . 003 47
                                                  COREY D. MCGAHA P~--
                                                  5507 Ranch Drive
                                                  Suite 104-D
                                                  Little Rock, AR 72223
                                                  Phone (501) 205-4026
                                                  Fax: (501) 367-8208
                                                  cmcgaha@mcgahalaw.com




                                                                            10
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 11 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                   Central Division

Sally Hockman                                                   Plaintiff

v.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 1
       Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 12 of 63



                                                                                                    _·-· :   ;

                                                                                                                 • !,,..,. __




                                                                                           20/8 FEB -8 AH II: 09
                         CIRCUIT COURT OF SCOTT COUNTY, ARKANSAScc,u)i;<, ~ .. ·. : _,_,.-,
                                                  CML DMSION                              scan(:,",:,   '-:J,,VJ;r LLffi.:,
                                                                                                ·'- I ;j I }'. ~ ~_, S - , ..
                                                                                                      - . ' .,,,.:,.,..IISA 5
NATIONAL COLLEGIATE STUDENT LOAN TRUST
2007-1                                                                                                  PLAINTIFF

vs.                                            Case No.   ftL/tv· ,g- \f
KERI BREWER
4451 BARTO RD
WALDRON, AR 72958                                                                                DEFENDANT(S)



                                                 COMPLAINT


         Comes the Plaintiff, NATIONAL COLLEGIATE STIJDENT LOAN TRUST 2007-1, by and through
counsel, its attorneys, and submits its Complaint in the above-captioned matter and states the following for its cause
of action against Defendant, KERI BREWER .
                                                        PARTIES
         l.         Plaintiff in this lawsuit is NATIONAL COLLEGIATE STIJDENT LOAN TRUST 2007-1, a
                     Delaware Statutory Trust (hereinafter "Plaintiff).
                     Defendant in this lawsuit is KERI           BREWER (hereinafter "Defendant"), and service of
                     process may be perfected upon Defendant at the following address:
         2.          KERI BREWER
                     4451 BARTO RD
                     WALDRON AR 72958
                                                          VENUE
         3.          The Defendant is subject to personal jurisdiction of this Court pursuant to Ark. Code Ann. 17-
                     24-510 consistent with all traditional notices of due process. Venue in this action is proper as
                     it is believed by the Plaintiff to be the county of residence of the Defendant as of the date of
                     commencement of this action, and such residence is located within the geographical bounds of
                     the Court's jurisdiction.
                                               FACTUAL BACKGROUND
         4.          The National Collegiate Student Loan Trusts (collectively, the "NCSLT Trusts") are a series of
                     Delaware statutory trusts formed in connection with securitization transactions associated with
                     the financing of educational loans.
         5.          Transworld Systems Inc. is the subservicer of the account for Plaintiff as evidenced by the
                     documents attached hereto as collective Exhibit "I" (consisting of an Affidavit and




ARCPT_StudentLoanPROCEED#I         1/29/2018     File No.: 16-3644
      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 13 of 63




                     Verification of Account ("Affidavit"), a letter of acknowledgment (Exhibit A to Affidavit),
                     and a Pool Supplement and a Deposit and Sale Agreement (Exhibit C to Affidavit)), in
                     particular a letter of acknowledgement (See Collective Exhibit "I", Exhibit A).
         6.          Defendant entered into an agreement for a student loan, account number XXXX-XXXX-
                     XXXX-PHEA, in connection with Defendant's education (the "Student Loan") and Defendant
                     is obligated to repay the Student Loan according to its terms and conditions, as evidenced by
                     the Loan Request/Credit Agreement and a Note Disclosure Statement attached hereto (See
                     Collective Exhibit "I", Exhibit B).
         7.          Plaintiff is part of the NCSLT Trusts and is the owner and holder of the individual student loan
                     made the subject of this litigation as a result of a financing arrangement between the NCSLT
                     Trusts and NATIONAL COLLEGIATE TRUST as evidenced by the Pool Supplement and a
                     Deposit and Sale Agreement attached hereto (See Collective Exhibit "I", Exhibit C).
        8.           Defendant has defaulted on the Student Loan, and as of the date of the filing of this Complaint,
                     there continues to be owed by Defendant to the Plaintiff an unpaid balance of $8,442.94 plus
                     accrued and unpaid interest of $1,312.07 as evidenced by the documents attached hereto as
                     Exhibit "2".
        9.           Credit has been given for any and all payments that may have been received subsequent to the
                     execution of the Affidavit and Verification of Account containe within Collective Exhibit "I".
                                  CAUSE OF ACTION - BREACH OF CONTRACT
       10.           Plaintiff incorporates by reference all of the above paragraphs as though fully stated herein.
       11.           Defendant's failure to repay the Student Loan according to its terms and conditions constitutes
                     breach of contract.
       12.           As a result of Defendant's breach of contract, as of the date of the filing of this Complaint,
                     Plaintiff is owed by Defendant an unpaid total balance of$9,755.0l, as evidenced by
                     Collective Exhibit" I" and Exhibit "2" attached hereto.
         WHEREFORE, Plaintiff prays for a judgment against the Defendant in the amount of $9,755.01, post
judgment interest at the rate of ten percent (10%) per annum, for its cost incurred in this cause, and for all other
proper and legal relief to which it may be entitled.
         Respectfully submitted this~ day of _ _l-,-.-...r.::;~--



                                                                    . Dicken, :ABN # 2015096
                                                              inda Catron Noe, ABN #2017010
                                                           ttomey for Plaintiff
                                                         Finkelstein, Kem, Steinberg, & Cunningham, P.C.
                                                         P. 0. Box 1
                                                         Knoxville, Tennessee 37901
                                                         Phone:           (865) 525-0238
                                                         Fax:             (865) 523-5138




AR CPT_StudCllt Loan PROCEED #I     1/29/2018   File No.: 16-3644
      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 14 of 63



                                                                                          EXHIBIT A
 NATIONAL COLLEGIATE STUDENT                       )
 LOAN TRUST 2007-1, A Delaware                     )
 Statutory Trust                                   )
 Plaintiff                                        ) Docket#
                                                   )
                                                   )
                                                   )
 v.
                                                   )
                                                   )
                                                   )
 KERI BREWER                                       )
                                                   )
                                                   )
                                                   )
 Defendant(s)
                                                   )


                      AFFIDAVIT AND VERIFICATION OF ACCOUNT

STATE OF GEORGIA                                  )
                                                  )
COUNTY OF GWINNETT                                )

                                                                             ,laco.ueline Jefferis
BEFORE ME, the undersigned authority, personally appeared Affiant - - - - - - - - ~

who being first duly sworn, deposes and states:

       1.       I am employed by Transworld Systems Inc. (hereinafter TSI), the Subservicer for

Plaintiff pertaining to the educational loan forming the subject matter of this action.

       2.       TSI has been contracted to perform the duties of the Subservicer for Plaintiff by

U.S. Bank, National Association, the Special Servicer of Plaintiff. TSI, as the Subservicer of the

Plaintiff, is the designated custodian of records for the Defendant's educational loan.

Additionally, TSI maintains the dedicated system of record for electronic transactions pertaining

to the Defendant's educational loan, including, but not necessarily limited to, payments, credits,

interest accrual and any other transactions that could impact the Defendant's educational loan.
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 15 of 63




Attached hereto as Exhibit "A" is a true and correct copy of confirmation of TSI's capacity as

Subservicer.

        3.      I am over the age of 18 and competent to testify to the matters stated herein. As

an employee of TSI, I am duly authorized by Plaintiff and U.S. Bank, National Association to

make the representations contained in this Affidavit.

        4.      I have access and training on the system of record utilized by TSI to enter and

maintain loan account records and documentation concerning the Defendant's educational loan

for the Plaintiff.

        5.       I am familiar with the process by which TSI receives prior account records,

including origination records from the time the loan was requested and/or disbursed to the

Defendant and/or the student's school on their behalf.

        6.       As custodian of records it is TSI's regularly-conducted business practice to

incorporate prior loan records and/or documentation into TSI's business records.

        7.       I am further competent and authorized to testify regarding this educational loan

through personal knowledge of the business records maintained by TSI as custodian of records,

including electronic data provided to TSI related to the Defendant's educational loan, and the

business records attached to this Affidavit.

        8.       This lawsuit concerns an unpaid loan owed by Defendant KERI BREWER to

Plaintiff. Specifically, Defendant entered into an educational loan agreement at Defendant's

special instance and request. A loan was extended for Defendant to use pursuant to the terms of

the loan agreements. Defendant has failed, refused, and/or neglected to pay the balance pursuant

to the agreed terms.
    Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 16 of 63




       9.      Educational loan records are created, compiled and recorded as part of regularly

conducted business activity at or near the time of the event and from information transmitted

from a person with personal knowledge of said event and a business duty to report it, or from

information transmitted by a person with personal knowledge of the accounts or events described

within the business record. Such records are created, kept, maintained, and relied upon in the

course of ordinary and regularly conducted business activity.

       10.     I have reviewed the educational loan records described in this affidavit regarding

account number xxxxx5418-001-PHEA. No payment has been made since 2/11/2014. After all

payments, credits and offsets have been applied, Defendant KERI BREWER owes the principal

sum of $8,442.94, together with accrued interest in the amount of $1,312.07, totaling the sum of

$9,755.01 as of 12/7/2017. Attached hereto and incorporated as Exhibit "B" is a true copy of the

underlying Credit Agreement/Promissory Note and Note Disclosure Statement. In the event the

Defendant(s) faxed the executed Credit Agreement/Promissory Note, per its terms they agreed

their facsimile/electronic signature is deemed to be an original.

       11.     The Defendant opened the educational loan described above and funds were first

disbursed on 12/7/2006.      See Exhibit "B".      The Defendant's educational loan was then

transferred, sold and assigned by the Lender directly to Plaintiff, NATIONAL COLLEGIATE

STUDENT LOAN TRUST 2007-1, or to an intermediary, National Collegiate Funding, LLC,

who then immediately transferred, sold and assigned the Defendant's educational loan to

Plaintiff, NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1. The Defendant's

educational loan was in good standing and not in default on the date the Plaintiff acquired the

Defendant's educational loan. Attached hereto and incorporated as Exhibit "C" is a true and

correct copy of the assignment Agreement(s) described herein.
    Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 17 of 63




       12.     Based on custodial records, the Defendant is not a minor or incompetent. A

reasonable inquiry has been made to determine if the Defendant is in the military service of the

United States of America, and to the best of my knowledge, Defendant is not in such military

service and is therefore not entitled to the rights and privileges provided under the Soldiers and

Sailors Civil Relief Act of 1940, as amended.

       13.     I declare under the penalty of perjury under the laws of the forum state that the

foregoing is true and correct.

FURTHER AFFIANT SAYETH NAUGHT.




                                                            ,lacqyeline Jefferis
                                                                 I egal Case Manager
Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 18 of 63




                        Exhibit A
Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 19 of 63




                                             National Colleglate Trust


Date: 11/3/14

RE:

National Colle&late Master Student Loan Trust-I                National Collegiate Student Loan Trust-2003-1
National Collealate Student Loan Trust-2004·1                  National Colleglate Student loan Trust-2004-2
National Colle&fate Student Loan Trust-200S-1                  National Collegiate Student Loan Tnist-2005-2
National Collegiate Student loan Trust-2005·3                  National CoReglate student Loan Trust-2006-1
National Collegiate Student Loan Trust-2006-2                  National Collegiate Student Loan-Trust-2006-3
National Collegiate Student Loan Trust-2006-4                  National Collegiate Student Loan Trust-2007-1
National Collegiate Student Loan Trust-2007-2                  National Collegiate Student Loan Trust-2007-3
National Collegiate Student Loan Trust-2007-4

To whom It may concern: ·

U.S. Bank, as Special Servicer for the above i;eferenced Trust(s), confirms that T~nsworld Systems Inc. Is Ifs
Subservlcer, authorized to file Proofs of Claim (POC) on behalf of the above Trust(s) with respect of student loans
owned by the Trust(s). Transworld Systems Inc. ls also the dedicated record custodian with respect to all student
loan accounts owned by the Trust(s) and Is fully authorl1ed to execute affidavits reaardlna account documents,
verify responses to discovery and provide testimony on behalf of the Trust(s).

Any questions regarding the above referenced processes should be directed to Transworld Systems Inc, at 1-B00-
209-9161

Sincerely, ·

U.S. Bank National Association
As Special Servicer to the National Colleglate Student Loan Trust(s)


 ~4'i..t-:::r;:
By:
      . Brian CTrl
      ·,nee President
Title


Acknowledged;
By: GSS Data Services, Inc.
Not In Its Individual capacity and solely as
administrator for and on behalf of the Trust(s)


By: Kenneth L. Ruggiero.

President and ceo
Tftle
Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 20 of 63




                        Exhibit B
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 21 of 63
------·--            ·- ----·---·-·
                                                 From: Fax      • Page: 'l.'2    Date: 12/4/2006 3:49:32 PM
                              12/4/2006 l: 48 PH        FllCH: P•• NextStudent     TO, 91'001049406     PAGE, D02      or   002

                                         lZ/3/2006 41 zs .PM FIIOH: ru     to:   1 623 11950'7   r1111r;, 002 or 002

'
               ·. -----~.c.-i,i,c, . . ·. .,....ull!@"iciih,,...lllll-llpnRn
                 NON-NEGOTIAILI CREDIT ACRElMENT-    nns
                                                                             P!:P
                                                                                   JS,. CONSUMER CREDIT TRANSAC110N
     •          tr'T!"""'       ~~                    .··.·.,         ..                                          .,.,: :·;-.·.
    Next student ~ L o a n                                                                       Amdetnlc Period: 0!W2006-12/2008
    Land8r: Charter One 11n. NA                          Sr:hool: UNIVERSITY OF CENTRAL ARKANSAS
    l.Dlf\AmountR,,cp,eslad: $5000.00                    R~OrGon: FwlDelerral
    Deremll Pwiad                 · 7.3&                 R                          .7.U                                              : 10.50
     ~,....__.,.,....
         • ; 4. " . 1
                          .
                      .,,..     .. ) .




    ...~ ,




    a, m, ~ I cieni!J· 6- 1-.               a
                              aadr:zmd ..s..,_1111,t ._ r,Cd llldalllcw a1i11p.,.a1111111• Ill 11w (S),., .Clh a - ~
    ~All.°"°7:CSXI.IDDC.IDro-i;t,\plaal"). I ......t6alal0',--llhl~lllksa6illc_ w...,....uclan• . . r..
    a .... .,~...-llllakliaclsiic1·                                lllilO'lllil...,_.ild..,... ... ,......._..,ln•......
                                                                              &11.                             •kai, ........
    •11•q11........,llbatdk.-\ll-,&..S-,ldllll1Mdllll1Nl .... ~ . lf'lci.-111lillai,,...-.••iolip.........,ais0adi!
    A.-.iial.y1'fotlll....,_._.nq.-t...-C.lillat;li)..,lla•dGala:sf&ialln1Dllla..._....,.__,_.il:llller.talud ... llW,
    (D)-,r.,.....,......rLodlr'l .... .--fl... Qd,\pamal . . . . . . . . . . .....,........ CIII) . . . . . . . . . . ..
    1 . - - l o y ~ ... .._..,._._.lw}llllllUiil0...~•11••pallldllJA>dck).rlllcllllWC...WOldc.lD'IW/
    abllpliom .... ~QldilA.-,twllllOIIIIIMljocl._llia..,-tnmfsolm,~'MllaNim-.Allldc•r,wUallamc-dllCadt.

     F![parpg ffCbr flPBpllgl90SA, ...... ICW fllt lftmtr: Pt' '¥nrt '9i Of kmbr,
                   <-.,
     roa ALAB@ lll'SIDDffl: CAUllON-11'15 IIIIPOJlTAN1"11L\TVOU1JIOltOOGIILY READTBI CONTIACl'JDOU \'OU
    IIGl(JT• ...,.,,
    FOR   wis&N       USIDf.Nl'S-NO'IJCE m CUSTOMER: (a) DO NOT SIGNflllSCIIEDIT ACllll'MIHJ' atmu: YOO Rf.Al)
    THE walTINC ONTRB J'OLl.OWING PAGEi. 11:'YJ;N b' ODWlW1S£ADVUID.
    {I,) DO NOT SICl'I 11IIS CUlllT AGIIEDCEPR'IJir CONrAIIU ANY.BUNK ll'ACU.
    ~) YOO MIS.EH'IIIU»TO AN .DACTCOf'\IOW ANY AGIIEIMENI' YOU6'Glt
     (~ YDll HAVE 11IE lllCH't AT ANY TIME TO PAV IN 4PVA'll<STRI: VHPAID IAUNCE IINDIR 1BJICRD)JI' A.CRIDR:MI'
        ANDYOV MAY IE ElffllUD TO,\ PAKJ'L\L IDIJNIIOF111E mwwCK CJWICL


     =:~Tw:;;;....,.-:- :·-:::,r:;7)-:a:·
     BY SIGNIG THIS                             AGR!SISn' BB.OW, I CERYFYTHATI UCTBID TO(I) APPi.YFOR JCINT CRmlT AND
     (II} 8E JOINTLY UAIILEWJTH 1H£ ~ l . O A N .                                                                      (~         !
     ~dCollpr                        CD~~                                                                   Date        "Yi LOIP
  AB.06-O7.CSX1.10DC.O206        LENDER COPY
PN01_RFJ)6-07.;.CSX1_F_A_BREWER_A104519487.pdf                                                                                    NSJUDP
                   Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 22 of 63

 In this Credit Agreement. the words ·1·, ·me·, "rrr(, and "mine" mean the person(s)            however, that if the student Borrow« begins a medical residency or internship during
 who signed this Credit Agreement as Barrower and Cosigner. The wonts "ya/, "your",            Iha Deferment Period, then the Deferment Period wil end 180 days after !he day the
 'yours•, and 'lender" mean Charter One Bank, N.A., its successors and assigns. and            residency or internship ends, but no more than 8¼ years after the Disbursement Date.
 any othar holder of this Credit Agreement "Schoor means the school named at Iha               4. The "Repayment Period" begins the day after the Oefennent Period ends. Hlhal8 Is
 top of the ftrst page of this Credit Agreement The 'S81Yicer' means the Lender or any         no Deferment Period for my loan. the Repayment Period will begin when my loan Is
 enlily it designates to service my loan.                                                      fully disllll'Sed. The Repayment Period is 20 years unless monthly payments equal to
A. PROMISE TO PAY: I promise to pay to you the principal sum of the Loan Amount                Iha minimum monthly payment amount (See Paragraph E.2) win repay all amounts
 Requested shown an the first page of this Credit Agreement to the extent ii Is                owed In less than 20 years, In which case the Repayment Period will be Iha number of
advanced lo me or paid on my behalf, and any Loan Origination Fee added to my loan             mon1hs necessmy to pay in fun Iha amount I owe at the minlm1111 payment
(see Paragraph F) (together, the "Principal Sum'), Interest on such Principal Sum,             D. INTEREST:
Interest on any unpaid interest added lo the Principal Sum and late fees (see                  1. Accrual - Beginning on the Disbursement Date, inlal8sl wiU be calailated at the
Paragraph E.6).                                                                                Variable Rate (Paragraph 0.2) and charged on the Pmcipal Sum, and an any unpaid
B. IMPORTANT- READ THIS CAREFULLY:                                                             Interest lalBr added to the Principal Sum according to Paragraph 0.3. During the
1. When you receive my signed Ctedlt Agreement. you are not agreeing lo lend me                Repayment Period, Interest will be calculated at the Variable Rate and charged on the
money. If you decide to make a loan to me, you will electronically transfer the loan           outstanding balanoe of this Credft Agreement until aU amounts are paid in ful. Interest
funds lo the School for me, mail a loan check to the School for me, or mail a loan             wiU be calculated on a dally slmpla Interest basis. The daily lnteresl rate wil be equal
check dlreclly to me. You have the right lo not make a loan or to lend an amount less          to the amual Interest rate in effect an that day, divided by Iha number of days In that
than the Loan Amount Requested. I agree to accept an a1110111t less than the Loan              calendar year.
Amollll Requested and to repay that portion of the Loan Amount Requested that you              2. Variable Rate - The "Variable Raia' is equal ID the CUrrent Index plus a Margin.
BCIUaly lend lo me along with intelest and all other amounls I owe (see Paragraph A).          The Margins for both the Deferment Period and the Repayment Period are shown on
You have Iha right to disburse my loan through an agent. At your option, you may also          the first page of this Credit Agreement In no event will the Variable Rate exceed the
make any loan check co-payable to me and the Cosigner or to me and the School.                 maximum Interest rate allowed by the laws of the State of Ohio. The Variable Rate will
2. HOW I AGREE TO THE TERMS OF THIS LOAN. By signing lhis Credit                               change monlhly on the first day of each calendar month (1he "Change Oate(s)1 if the
Agreement. and subni!ling l to the Lender, I am requesting that you make this loan to          Cunent Index changes. The 'Current Index" for any calendar month (or for any shol!er
me in an amount equal ID the Loan Amotn Requested plus any Loan Origination Fee                period beginning on Iha Oisbtnement Date and encing on Iha last day of a calendar
described in Paragraph F of this Cradil Agreement If you aPPfO'le this request and             month) Is based on the one-month London lnlBrbank Offered Rate ('LIBOR") as
agree to make this loan, you will notify me In writing and provide me with a Disclosure        published In the "Money Rates' section of The Wall Slnlet JoumBI (Eastern Edition).
Statement. as required by law, at the time the loan proceeds are disbursed. The                The Index for each calendar month (or for any sho!ter period begimlng on a
Disclosure Statement is Incorporated herein by reference and made a part hereof.               Disbursement Date and ending on the last day of a calendar month) will equal lhe
The Disclosure Statement wm 181 me the amount of the loan which you have                       LIBOR rate pubHshed on the first business day of Iha illmediately preceding calendar
approved, the amount of the Loan Origination Fee, and o1her Important Information. I           month, rolllded lo the nearest one-hundredth of one percent (0.01%). If The Wall
will let you know lhat I agree to the tBnns of the loan as set forth in tlis Credit            Straat Journal (EaslBm Edition) is not published or the Current Index is not given on
Agreement and in the Disclosure SlalBment by don;! either of the following:                    that dalB, then the Cunent Index wHI be determined by using the immediately
(a) endolslng or depositing the check that disburses the loan proceeds; or (b) ali<Ming        preceding published Current Index. If Iha Cunent Index Is no longer available, you wil
the loan proceeds lo be used by or on behalf of the student Barrower without                   choose a comparable index.
objecllon. Upon receipt of the Olsdosure Statement. I will review the Disclosure               3. Capitalization - HI have elected the 'Full Oeferrar repayment option (the
Statement and notify you In writing if I have any questions. HI am not satisfied with          applicable repayment option is stated on the first page of this Credit AgraernenQ, I am
the terms of my loan as disclosed in the Disclosure SlalBment. I may cancel my loan.           not obligated to make any paymenls until the loan enters the Repayment Period and
To cancel my loan, I win give you a written cancellation notice within ten (10) days after     you wiU add unpaid accrued interest to the prlnclpal loan balance as of Iha last day of
I receive Iha Disclosure SlalBment Hloan proceeds have been disbursed, I agree that            each calendar quarter (the last day of December, Man:h, June and September) during
I will invnedialBly return the loan proceeds ID you, will not endorse any check which          the Deferment Period and as of the last day of my Deferment Period. Interest that is
cisburses the loan proceeds and wN instruct the School to return any loan proceeds to          added lo principal Is called 'Capitalized" Interest Capilaized inlBrast wiH be treeted as
you. If I give notice of cancellation but do not comply with the requirements of this          principal. In addition, !! I am in default (see Paragraph I) and the loan has been sold to
Paragraph 8.2. this Credit Agreement wll not be canceled and I will be in default of           TERI (see Paragraph L 12), TERI may capilalize accrued and unpaid interest as of the
this Crecfl! Agreement. (See Paragraph I.)                                                     dalB it purchases my loan. I understand that you will also add all accrued and unpaid
C. DEFINITIONS:                                                                                inlBrest to the principal balance of my loan at the end of any forbearance period (see
1. 'Disbursement Date' means the date or dalBs on which you lend money ID me in                Paragraph H). In all cases, the 511'11 of interest you capitalize plus the then-
consideration for my Credit Agreement and will be the dalB(s) shown on any loan                outstanding principal balance Is thereafter considered Iha principal balance, and
check you prepn or the date(s) you initiate any efeclronic funds transler.                     interest will accrue on the new principal balance.
2. The 'Deferment Period' win begin on Iha Disbursement Date and end an the                    E. TERMS OF REPAYMENT:
Deferment End Date.                                                                            1. Deferment Period - HI have eleded either the interest Only" rapayment option or
3. "Deferment End Date· means the date specified below for the applicable loan                 the 'Full Deferrer repayment option (the applicable repayment opllan is stated an the
program (the applicable loan program is stated an the first page of this Credit                ftrst page of this Credit AgreemenQ, you will send statements dtring Iha Deferment
Agreement).                                                                                    Period (showing the total outstanding principal balance of my loan and the inlal9st that
(a) Underprldulfl A/temltlttt Loin Ptpg11m: If I have elected the "Immediate                   has accrued on my loan). You rase,ve lhe right kl send stalBmenls or notices ID either
Repaymenr option (the applicable repayment option is stated on the first page of this          the Bonower or 1ha Cosigner. StalBments will be sent to me at the address shown on
Credit Agreement), there is no Deferment Period, and my first payment wYI be 30-60             ycu records. If I have elected the "Interest Only' repayment option, I agree lo make
days after the disbursement of my loan. HI have elected the 'lnlerast Only'                    payments each month during the Deferment Period equal lo the accrued inlenlst an
repayment option (the applicable repayment option is stalBd on Iha first page of this          the outstanding balanoe of this Credit Agreement If I have elected the "Full Deferral'
Credit Agreement), then interest paymenls wll begin 30-60 days after the                       repayment option I may, but am not required to make payments during the Oefermenl
disbursement of my loan, the 'Deferment End Date" will be the dalB Iha student                 Period. yOU wil add any inl8rast that I do not pay cuing Iha Deferment Period lo the
Bonower first graduates or ceases to be enroled at least half-lime in the School (or           principal balance, as described In Paragraph 0.3.
another school participating in lhis loan program), and principal and Interest payments        2. Repayment Period - The amount of my monlhly payment ('Monthly Payment
wil begin 30-60 days after that date. In any event ii I have elected the "Interest Only'       Amounf') wll be established based an the rules in lhis Credit Agreement when my
repayment option, the Deferment End Date wiU be no more than 5 years after Iha                 Repayment Period beglne. During the Repayment Period, you will send me monthly
Disbursement OalB. If I have elected the "Fun Deferrer repayment opllan (Iha                   stalBmenls that show the Monlhly Payment Amount and the payment due dales, and I
applicable repayment option Is slal8d on the first page of lhis Credit Agreement), then        will pay the Monthly Payment Amount shown on my monthly stalBment. which amount
the 'Deferment End Date" will be 180 days after the dalB the student Bonower first             will in no event be less then $25 or the unpaid balance, whichever Is less. I Llldelstand
graduates or ceases to be enrolled at least half-time In the School (or another school         that the Monthly Payment Amolllt Is due each month. I may pay mon, lhan my
participating in this Loan Program). In any event. If I have elected the 'Full Oelerrar        Monllly Payment Amount at any time without penalty or chllge. If "'I loan is In paid-
repayment option, the Deferment End OalB will be no more lhan 5¼ years after the               ahead status, I may, but will not be requk'ed to make monthly payments. You reserve
Oisbur.lement Date. For borrowers who chose the "Interest Only' or "Full Deferral"             Iha right to send monthly statements ID the Bonowet' andlor the Cosigner. Evan If I do
repayment options, joint and serial (associates to bachelors) degree reclpianls may            not receive monthly stataments, I wil make consecutive monthly payments in amounls
continue n-school deferment while completing their second degree, up to the 5-year or          at least equal to the Monthly Payment Amount by the applicable payment due dal8s
5 ¼- year rnaxlnllln.                                                                          until I have paid all of the principal and interest and any other charges I may owe
(b) G,pdulff l'fpfffslonll Edpllon Loin P,ogrem: The Deferment End Date wll                    under this Credit Agreement.
be 180 days after the student Borrower gradualBs or ceases for any other reason to be          3. Repayment Terms - My Monthly Payment Amount will be calculalad as of the day
enrolled at least half-time in the School (or another school participating in this Loan        Iha Repayment Period begins ('Repayment Datej. It wll be recalculated (a) once
Program), but no more than 4¼ yeers after the Disbursement Data; provided,                     each yeer prior to Iha anniversary of 1he Repayment Date, (b) if the Variable Rate

(W0477799.,,AB.06-07.CSX1.10DC.0206                                                     2ofS
                  Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 23 of 63

changes between amlversaries of 1he Repayment Date to 1he extent that lhe Monthly                   You may report Information about my account to credit bureaus. Late
Payment Amount would not pay in full the accrued monthly interest on my loan, (c)                   payments, mined payments, or other defaults In my account may be mlected
following any subsequent defennent or forbearance period or (d) following any request               In  credit re rt.
by the Borrower to the servicer to change the monthly payment due date (each of
which even1S Is a new 'Repayment Dale'). As of any Repayment Date, my Monthly                      I understand that the reporting of information about my account to aedlt bureaus may
Payment Amount wilt be recalculaled. My new Monthly Payment Amount wiU be                          adve,sely affect my credit rating and my ability lo obtain other credit. You may also
disclosed to me by the servicer. The new Monthly Payment Amount wiff equal the                     provide the School with certain personally-identifiable information about me (such as
amount necessary to pay in full, over the number of months remaining in the                        my Social Security Number and my Loan ID n1J11ber) and report the status IX my loan
Repayment Period, the amount I owe in equal monthly installmen1S of principal and                  and my payment history, including information about a late payment. missed payment
interest at the Variable Rate in effect at the time of the calculation. I understand that          or other delaul1S, to the School and others in accordance with appicable law.
this may result in a reduction or increase In my monthly payment as calculated as of               L. ADDITIONAL AGREEMENTS:
each Repayment Date. I understand that during the Repayment Period (and, if I have                 1. I understand that you are located in Ohio and that this Credit Agreement wlll be
elected the 'Interest Only' repayment option, during the period of interest payments)              entered Into in the same state. CONSEQUENTLY, THE PROVISIONS OF THIS
the servicer may change 1he monthly payment due date of future paymen1S to a later                 CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
date for the convenience of the seivicer in processing paymen1S or in order to                     OF THE STATE OF OHIO, WITHOUT REGARD TO CONFLICT OF LAW RULES.
coordinate the due dates of all of my loans processed by the servicer.                             2. The proceeds of this loan will be used only for my educational expenses at the
4. Amounts Owing at the End of the Repayment Period- Since interest accrues daily                  School. The Cosigner, If any, wiU not receive any of the lolW1 proceeds.
upon the unpaid principal balance of my loan, ii I make payments after my payment                  3. My responsibility for paying the loan evidenced by this Credit Agreement is
due dales, I may owe additional interest If I have not paid my late fees, I will also owe          unaffected by the liability IX any other person to me or by your failure to notify me that
additional amounts for those late lees. In such cases you will increase the amount of              a required payment has not been made. Without losing any of your ~1S under this
my last monthly payment to the amount necessary to repay my loan in fuU.                           Credit Agreement you may accept (a) late paymen1S, (b) partial paymen1S or (c)
5. Paymen1S - Paymen1S will be applied filst to late fees, other fees and charges,                 paymen1S marl<ed 'paid in fur or with other restrictions. You may delay, fall to
accrued interest. and the remainder to principal.                                                  exercise, or waive any of your righ1S on any occasion without losing your entitlement to
6. Other Charges - If any part of a monthly payment remains unpaid for a period of                 exercise the right at any future time, or on any fulin occasion. You wlll not be
more than 15 days after the payment due date, I will pay a late lee not exceeding                  obligated to make any demand upon me, send me any notice, present this Credit
$5.00 or 5% IX the overdue payment amoun~ whichever is less. To the extent                         Agreement to me for payment or make protest of non-payment to me before suing to
permitted by law, I agree lo pay you ail amounts you incur in enforcing the terms of               collect on this Credit Agreement if I am in default, and lo the extent pennitled by
this Credit Agreement including reasonable collection agency and attomeys' fees and                applicable law, I hereby waive any right I might otherwise have 1D require such actions.
court cos1s and other collection cos1S.                                                            I WILL NOT SEND YOU PAYMENTS MARKED 'PAID IN FULL', -WITHOUT
F. LOAN ORIGINATION FEE: II you charge me, I wiU pay you a Loan Origination                        RECOURSE' OR WITH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
Fee at the time my loan is disbursed. The dollar amount of any Loan 0!9ination Fee                 ARE MARKED FOR SPECIAL HANDLING ANO SENT TO THE ADDRESS
will be determined by multiplying the Principal Sum times the Loan Origination Fee                 IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
Percentage shown on the first page of this Credit Agreement. The peroentage would                  OTHER ADDRESS AS I MAY BE GIVEN IN THE FUTURE.
be higher if computed only on the amount advanced rather than on the entire Principal              4. I may not assign this Credit Agreement or any of 11s benefits or obligations. You
Sum (Loan Origination Fee plus the loan amount advanced). For example, a nominal                   may assign this Credit Agreement at any time.
Loan 0!9ination Fee ol 6.5% on the entire principal amount would equal 6.9519% of                  5. The terms and conditions set forth in 1his Credit Agreement and the Disclosure
lhe amount advanced. The Loan Origination Fee I will pay, if any, will be shown on my              Statement constitute the entire agreement between you and me.
Disclosure Statement and included with the Principe! Sum. To the extent permitted by               6. II any provision of this Credit Agreement is held invalid or unenforceable, Iha!
law, and unless I timely cancel this Credit Agreement (see Paragraph B.2), I will not be           provision shall be considered omitted from this Credit Agreement without affecting the
entitled to a refund of any Loan Origination Fee after my loan has been disbursed.                 validity or enforceablllty of the remainder of this Credit Agreement.
G. RIGHT TO PREPAY: I have the right to prepay all or any part of my loan at any                   7. A provision of this Credit Agreement may only be modified If ,lolntly agreed upon in
time without penalty.                                                                              writing by you and me. Any modif1Calion wiH not affect the validity or enforceability of
H. FORBEARANCE: If I am unable to repay my loan in accordance with the terms                       the remainder IX this Credit Agreement
established under this Credit Agreement because of a hardship such as financial or                 8. To the extent pennitted by law, you have the right to apply money from any of my
medical difficulty, I may request that you modify these lenllS. I understand that such             deposit account(s) with you to pay all or a po!tion of any amount overdue under this
modification would be at your option, and, to the extent not prohibited by applicable              Credit Agreement I hereby authorize you 1D obtain from the School an amooots which
law, you may charge me a lee equal to two percent 2% of the outstanding principal                  may be owed to me by the School, including any refund due to overpayment early
balance if you agree to modify 1he terms of this Credit Agreement I understand that I              tennlnation of enrollment or otherwise.
wiH remain responsible for an interest accruing during any period of forbearance and               9. If this Credit Agreement is executed by more than one Bomlwer, each Borrower
that you win add any 2% fee described In the previous sentence and an interest that I              agrees that any communication between you and any IX 1he Borrowers wiK be binding
do not pay during any forbearance period to the principal balance, as descnbed in                  on ail of the Borrowers. I Intend to be treated as a principal of this Credit Agreement
 Paragraph D.3.                                                                                    and not as a surety. To the extent I may be treated as a surety, I waive au notices to
I. WHOLE LOAN DUE: To the extent permitted by applicable law, I will be in default                 which I might otherwise be entitled as such by law, and al suretyship defenses that
and you have the right to give me notice that the whole ou1Standlng principal balanoe,             might be available to me (including, without Imitation, contribution, subrogation and
 accrued interest and an other amoun1S payable to you under the terms of this Credit               exoneration). I agree 1hat the Borrower may agree to any lorbearanoe or other
 Agreement are due and payable at once (subject to any applicable law which may                     modlfication of the repayment schedule and that such agreement win be binding on
 give me a right to cure my default) if: (1) I fail to make any monthly payment to you              me. It shall not be necessary for you to resort lo or exhaust your remedies against lhe
when due, (2) I die, (3) I break any of my other promises in this Credit Agreement (4)             borrower before calling upon me 1D make repayment For purposes of this paragraph
 any bankruptcy proceeding is begun by or against me, or I assign any of my asse1S for              only, ·rand 'me' refer 1D the Cosigner only.
 lhe benefit of my creditors, or (5) I make any false written statement in a ~ for this             10. All dollar amounts stated in this Credit Agreement are in United States dollars. I
 loan or any other loan or at any time dlling the Deferment or Repayment P~. 11 I                   will make aN payments in United States Dollars with no deduction for currency
 default. I will be required to pay interest on this loan acauing after default The interest        exchange.
 rate after default will be subject to adjustment in the same manner as before default              11. If the student Borrower fails 1D complete the education program paid for with this
 Upon default. you may also capitalize any Interest and lees (i.e., add acaued and                  loan, the Cosigner and I are not relieved of any obligation within or pursuant to this
 unpaid interest and fees to the principal balance), and increase the Margin used to                Credit Agreement
 compute the Variable Rate by two percentage poin1S (2%).                                           12. I understand and agree that this loan Is an education loan and ctrtlfy that It
 J. NOTICES:                                                                                        will be used only for costs of attendanc:t at the School. I acknowledge that the
  1. 1will send written notice to you, any subsequent holder of this Credit Agreement               requntad loan Is subjlc:t lo the limitations on dlsc:hargeabllity In bankruptcy
 and the servicer wi1hin ten days after any change in name, address, or enrolment                   contained In Section 523 (1) (8) of the United States Banllruptcy Code because
 status (for example, if the Borrower withdraws from the School or trans181S to another             either or both of th• following apply: (a) this loan wa made pursuant to a
 school participating in this loan program).                                                        program funded In whole or In part by The Education RIIClllltll lnttltull, Inc.
  2. Any notice required 1D be given to me by you will be effective when mailed by filst            rTERli, a non-profit Institution, or (b) this Is a qualified education loan 11
 class mail 1D the lalest address you have for me. Unless requied by applicable law,                defined In the Internal Revenue Code. This means that If, In the went of
 you need not give a separate notice to the Cosigner, if any.                                       bankNptcy, my other debts are discharged, I wlll probably still have to pay this
  K. INFORMATION:                                                                                   loan In full.
  1 I must update the information I provided 1D you whenever you ask me 1D do so.                   13. I authorize any school that I may attend to release to you, and any other pelSOflS
2:    I authorize you from lime to time to request and receive from others credit related           designaled by you, any requested information pertinent to this loan (e.g., enroUment
  information about me (and about my spouse if I llve in a community property state).               status, prior loan history, and current address).
  3. CREDIT BUREAU REPORTING

 (W04777ff.l)AB.06-07.CSXl .1 0DC.0206                                                     3 ofS
                   Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 24 of 63

 1( I autholize the Lender, any subsequent holder of this Credit Agreement, and their                subject to Maryland laws concerning credit. then only to the extent that Maryland law
 agents ti: (1) advise the School of the status of my application and my loan, (2)                   applies, Lender and I agree and elect that this loan Is made under and governed by
 respond to Inquiries from poor or subsequent lenders or holders with respect to my                  Sublllle 10, Credit Granter Closed End Credit Provisions, of Tltle 12 of the Commercial
 Credit ~reement and related documents, (3) release information and make inquiries                   Law Article of the Annotated Code of Maryland, excepl as preempted by federal law.
to the persons I have given you as references, for the purposes of learning my current               MISSOURI RESIDENTS: Oral agreements or commitments to
 address and telephone number, (4) check my credit and employment history and to
 answer questions about their credit experience with me, and (5) disclose to TERI, the               loan money, extend credit or to forbear from enforcing
 Borrower, and/or the Cosigner either in connection with this transaction or any future              repayment of a debt including promises to extend or renew
transaction all information {including status information and non-public personal                    such debt are not enforceable. To protect me (borrower(s)) and
lnfonnation) of the Booower and/or the Cosigner provided in connection with ttis                     you (creditor) from misunderstanding or disappointment, any
Credit Agreement If In the future I apply for a loan that Is guaranteed by TERI and
funded by another lendef, I also authorize the sharing of application Information for this           agreements we reach covering such matters are contained in
loan (other than information In a consumer report) with the other lendef and TERI and                this writing, which is the complete and exclusive statement of
the reuse of such information by such new lender and TERI in my new application.                     the agreement between us, except as we may later agree in
15. Waiver by Lender. You waive (give up) any right to ctaim a security interest in any              writing to modify it
property to secure this Credit ~reement This does not affect any right to offset as a                NEVADA RESIDENTS: This is a loan for study.
matter of law.
16. If I fax my signature(s) on the first page of this Credit ~reement back to you and
                                                                                                     NEW JERSEY RESIDENTS: The section headings of this Credit Agreement are a
                                                                                                     table of contenls and not contract !elms. Portions of this Credit Agreement with
keep the copy I signed, I undelstand that under federal law the fax you receive will be              references to actions laken to the extent of applicable law apply ID acts or practices
an original of the first page of this Credit Agreement You and I agree that all copies of            that New Jersey law permits or requires. In 1his Credit Agreement. acts or practices (i)
this Credit Agreement (including the fax you receive and the copy I retain), taken                   by you which are or may be pennitted by 'applicable law' are permtted by New Jersey
together, shall constitute a single original agreement.                                              law, and (ii) that may or will be taken by you unless prohibited by 'applicable law' are
17. If any Borrower or Cosigner elects to sign electronically an electronic record of this           permitted by New Jersey law.
Credit ~reement, then the following will apply as between Lender and such person:                    NEW YORK. RHODE ISLAND AND VERMONT RESIDENTS: A consumer report
(a) Lender wUI keep a non-modifiable electronic record of this document and provide a                (credit report) may be obtained from a consumer-repo!ling agency (credit bureau) in
copy to me upon request, (b) I can and have downloaded ancl'or printed a copy of this                connection with 1his loan. If I request (1) I will be Informed whether or not consumer
document for my recOlds or notified the Lender to mail me a copy of this document.                   reports were obtained, and (2) if reports were obtained, I wil be informed of the names
and (c) the Lende~s eleclronic record of this document and any printout from that                    and addresses of the credit bureaus that furnished the reports. If you agree to make
record shall be an original for al purposes, including any lawsuit to collect amounts                this loan ti me, a consumer credit report may be requested or used in connection with
that I owe. If I physically sign a copy of this document that has bean electronicaffy                renewals or extensions of any credit for which I have applied, reviewing my loan,
signed by any other Cosigner or Borrower, as between me and the Lender the copy I                    taking collection action on my loan, or legitimate purposes associated with my loan.
sign (and any fax of that copy I may send to Lender) wlU be an original. However, the                OHIO RESIDENTS: The Ohio laws against discrimination require that al aecitors
electronic signature of another party to this Credit Agreement and the Lender's                      make credit equally available to all credit worthy cuslornels, and that credit reporting
elaclronic record of this document containing that signature will be as valid against me             agencies maintain separate credit histories on each individual upon request The Ohio
as an original, physical document that is physically signed by all parties.                          Civil Rights Commission admnlsters compliance with 1his law.
M. DISCLOSURE NOTICES                                                                                WISCONSIN RESIDENTS: For married WISCOIISin residents, my signature on this
                                                                                                     Credit Agreement conflnns that this loan obligation is being incurred in the interest of
ALL APPLICANTS:                                                                                      my marliage or famHy. No provision of any marital property agreement (pre-marital
IMPORTANT FEDERAL LAW NOTICE-                                                                        agreement), unilateral statement under Section 766.59 or court decree under Secllon
                                                                                                     766. 70 adv8118ly affects the interest of the Lender unless the Lender, prior to the time
Important information about procedures for opening a new                                             that the loan is approved, is furnished wilh a copy of the agle8!llfflo statement. or
account:                                                                                             decree or has actual knowledge of the advefse proyision when the obligation to the
To help the government fight the funding of terrorism and money                                      Lender is incurred. If the loan for which I am applying Is granted, my spouse will also
laundering activities, Federal law requires all financial Institutions                               receive nolificatlon that credit has been eQBl\ded to me.
to obtain, verify, and record Information that Identifies each                                       N. BORROWER'S CERTIFICATION: I declare under penalty of peljury under the
person who opens an account.                                                                         laws of the United States of America that the following is true and axrect. I certify that
                                                                                                     all information I provided to you in connection with this loan, including without
What this means for you:                                                                             limitation, the information contained in this Credit Agreement. is true, co111)1ete and
When you open an account, we wlll ask for your name, address,                                        correct to the best of my knowledge and belief and is made in good faith. I understand
date of birth, and other Information that wlll allow us to identify                                  that I am responsible for repaying irrmediatety any funds that I receive which are not
you. We may also nk to see your driver's license or other                                            to be used or are not used for educational expenses related to attendance at the
Identifying documents.                                                                               School for the academic period stated. I certify that I am not now in defaut on a
                                                                                                     Federal Perkins Loan, a Federal Stafford Loan, a FedenlHy Insured Student Loan, a
                                                                                                     Federal Supplemental Loan for Students (SLS), a Federal PLUS Loan. an Income
CALIFORNIA RESIDENTS: I have the right to prohibit the use af information contained
                                                                                                     ConUngent Loan, a Federal Consolidation Loan, a Fedenll Ford Direct Loan, or any
in my credit file in connection with transactions not initiated by me. I may exercise this
                                                                                                     other education loan received for attendance at any school.
right by notifying the consumer credit reporting agency. A married appicant may apply
                                                                                                     O. STATE-SPECIFIC COSIGNER NOTICES: For the purposes of the lolowing
for a separate account If you take any adverse action as defined by Section 1785.3 of
                                                                                                     notices only, the words 'you' and 'your' refer to the Cosigner, where applicable, not to
the California Civil Code and the adverse action is based, in whole or in part, on any
                                                                                                     the lendef.
information contained in a consumer credit report, I have Iha right to obtain within 60
days a free copy of my consumer credit report from the consumer reporting agency
                                                                                                        R           R            IN IN        T       INIA:
who furnished you my consumer credit report and from any other consumer credit
reporting agency which compiles and maintains files on consumers on a nationwide                        NOTICE TO COSIGNER
basis. I have the right as described by Section 1785.16 of the California CMI Code to                   You are being asked to guarantee this debt Think carefully before
dispute the accuracy or completeness af any information in a consumer credit report
furnished by the consumer credit reporting agency.                                                      you do. If the Borrower doesn't pay the debt you will have to. Be
CALIFORNIA AND UTAH RESIDENTS: As required by California and Utah law, I am                             sure you can afford to pay ii if you have to, and that you want to
hereby notllled that a negallYe cracfit report rellacling on my credit record may be                    accept this responsibility. You may have to pay up to the full
submitted to a credit reporting agency if I fail to fulfill the tenns of my credit obligations.         amount of the debt if the Borrower does not pay. You may also
IOWA. KANSAS AND NEBRASKA RESIDENTS (For purposes of the following
notice, the word "you" 1'11fe11 to the Borrower and the Cosigner, not the Lender):                      have to pay late fees or collection costs, which increase this
NOTICE TO CONSUMER. This is a COIIIUllllr credit transaction. 1. DO NOT SIGN                            amount The creditor can collect this debt from you without first
THIS CREDIT AGREEMENT BEFORE YOU READ THIS CREDIT AGREEMENT. 2.                                         trying to collect from the Borrower. The creditor can use the same
YOU ARE ENTITLED TO A COPY OF THIS CREDIT AGREEMENT. 3. YOU MAY                                         collection methods against you that can be used against the
PREPAY THE UNPAID BALANCE AT ANY TIME WITHOUT PENALTY AND MAY
BE ENTITLED TO A REFUND OF UNEARNED CHARGES IN ACCORDANCE WITH                                          Borrower, such as suing you, garnishing your wages, etc. If this
LAW.                                                                                                    debt is ever in default, that fact may become a part of your credit
MARYLAND RESIDENTS: In Paragraph L.1, Lender and I have agreed 1hat this Credit                         record. This notice is not the contract that makes you liable for the
Agreement is governed by federal law and the laws of OHIO, without regard to conflict                   debt
of laws rules; if any court should nevertheless determine that this Credit Agreement is
{W0.77799.IIAB.06-07.CSXl.1 0DC.0206                                                         4 ofS
             Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 25 of 63



FOR OBLIGORS COSIGNING IN VERMONT:
                    NOnCE TO COSIGNER

YOUR SIGNATURE ON THIS CREDIT AGREEMENT MEANS
THAT YOU ARE EQUALLY LIABLE FOR REPAYMENT OF THIS
LOAN. IF THE BORROWER DOES NOT PAY, THE LENDER HAS
A LEGAL RIGHT TO COLLECT FROM YOU.




(W8'7779'.11AB.06-07.CSX1.10DC.0206                  S ofS
 Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 26 of 63




                  FEDERAL AND CALIFORNIA .COSIG-NER NOTICES

For the purposes of these Notices, the words "you" and ''your" refer to the Cosigner, not the Lender.

NOTICE TO COSIGNER {Traduccion en Ingles Se Requiere Por La Ley):
You are being asked to guarantee this debt. Think carefully before you do. If the borrower doesn't pay the
debt, you will have to. Be sure you can afford to pay if you have to, and that you want to accept this
responsibility.

You may have to pay up to the full amount of the debt if the borrower does not pay. You may also have to
pay late fees or collection costs, which increase this amount.

The holder of the loan can collect this debt from you without first trying to collect from the borrower. The
holder of the loan can use the same collection methods against you that can be used against the borrower,
such as suing you, garnishing your wages, etc. If this debt is ever in default, that fact may become part of
your credit record.

This notice is not the contract that makes you liable for the debt.

AVJSO PARA EL FIADOR (Spanish Translation Required by Law):
Se le esta pidiendo que garantice esta deuda. Pienselo con cuidado antes de ponerse de acuerdo. Si la
persona que ha pedido este prestamo no paga la deuda, ustcd tendra que pagarla. Este seguro de que usted
podra pagar si sea obligado a pagarla y de que usted desea aceptar la rcsponsabilidad.

Si la persona que ha pedido el prestamo no paga la deuda, es posible que usted tenga que pagar la suma
total de la deuda, mas los cargos por tardarse en el pago o el costo de cobranza, lo cual aumenta el total de
esta suma.

El acreedor (financiero) puede cobrarle a usted sin, primeramente, tratar de cobrarle al deudor. Los mismos
metodos de cobranza que pueden usarse contra el deudor, podran usarse contra usted, tales como presentar
una demanda en corte, quitar parte de su sueldo, etc. Si alguna vez no se cumpla con la obligaci6n de pagar
esta deuda, se puede incluir esa informaci6n en la historia de credito de usted.

Este aviso no es el contrato mismo en que se le echa a usted la responsibilidad de la deuda.




AB.06-07.CSXl.l0DC.0206.FD
(W0477799 I}
                     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 27 of 63



                                              NOTE DISCLOSURE STATEMENT
s.-----..i~ia,;B.,;;:6.s:-==9c - - - - -                               Borrower(,)            ICBllJ BREWBR
 LoonNo.
        •     94sz                                                                            SAU.Y HOCKMAN

                                                                       Student:               KERlBREW6R
                                                                       Dale:                  Da:crobc• 2, 2006

        ~                                                                                 Leader Name aad Address:
                                                                                           CHARTER ONE B,\NK NA
        ~SA                                                                                 725 CANTON S1JtW
                                                                                            NOR WOOD. MA 02062

         This clisclosu,e ,_111 rclaies 10 your Loin Note disburud on                     December 7, 2006        .
         Because your 1.lwl ls cllhcr beinc clsburlcd or ClllCf1ng n:paymcni. or 1ht n:poyme111 ICmU are beiq modified, 1he rollowillc
         lnfollllllioll aboul yo,11 Loan is bciq ti.en IO you.

ANNUALPP.RCENTAGERATE FINANCE CHARGE
   Tk cos< of,.,.., rn,dl111 1
     yclr1yn10.
                               Tllo dallar-1 lhc: cn:dk
                                            w!U cost )'1111.
                                                                         The-·  AIIIOUIII Fin~d
                                                                                     of Cllldil prDVlded
                                                                         to,.. or.,. yoor behalf.
                                                                                                                      T011l of Payments
                                                                                                           TM_,.,..,.illb,.paidllll,r
                                                                                                           ,.... have mode on ..,.,_ sdicd•lcd.
                 14 044            IJI,      s          14,927,20           s         S.QQQ.2Q                  s        19,921,~

   Your """""Cot sched•lc wilt be:
   Number of Pa)'lllellll       Amounl or Paym1:1111                Wheltl'l~a,edllo
             240                 s          83.03                   Onlhe 30dt day or e1<:h _ . , beEinninc           1/2009




   VAJUABLE RATE: The Annual Percenua,e Rate, which is based 011 an indca plus Dmargin, m• y increox during 1he ICT111 ol
   the loan If the Index raic incrcoses. The indca i1 (check oac):
    0   Prime Rate Index Adjustrtl Moalhly • The hichest U.S. bull prime l'IIIC published in lbe "Money Ralc:$" sccdon al
       The W•UStreet JmmwJ le.stem lldi\jgn} on the lasl busines1 day of each calendar monih.
   0 Prime Rate llldcx Adj111tccl Quarterly. The hi1hest U.S. bank prime rate published in lhe "Money Rates" saction of
       Iht W1U $lrttt Journal @lslerw Edklon) on the last business day al each calefldnr quartCf,
   0    LlBOR Index Adjuseecl Quarterly - The nerqc or the one--monlh Londob lnlerbanlt orrcm1 RalcS publishod in lhc
        "Money RllleS" KClioa of Jhe Wan            sum
                                                    Joumg) fEasJcm lidjdog) "" the rmt business day of each of the tbreo (3)
        calendar months immcdiaady pn:cedina the lint day or cac:h cnlelldar quar1cr.
    00  LIBOR Index Adjt»lled Monthly • The - h Landon 1nlortlanlt O!TeRd Rale publllhcd in the ""Money Rates•
        section ol"Tho WpU Stroet Jouma) (Eastm Edi!jon) on the first business day of the prcccdln& calendar monlh.

      Any loaease in the index and the Annual Perccnta,e Rae which occutS wllile principal paylllCDIS an: defcll"Od will lncn:asi:
the umounl of any current and all runac payments. Any increase in the index Gnd the Annual Pen:entagc Rate which occurs whll•
priocipal and intemt poymeoll an: dcfcrn:d will increase the amllUllt of all fulun: payments. Any increase in rhe indc,t and the
Annual l'l:rccnlllge Rote which omin after you bave begun 10 mate principal 1111d Interest payments on your loan wiU increase the
11moum of your ru11n principal and Interest poyme111s beginning with your no•t annual paymlOIII adjustment date. For cnmplc.
assume you oblain a loan in your junior yCAr, in the 11mmm1 of $10,000, 11 an lnb!rcst rute ol 111', and you defer prlnc:ipal Dnd
interc51 payments until aficr yoar pdullion, 1nd the n:paymenl IJ:ll1I of lhe loan is 20 years. If the incel9" rate increased lo 1211,
on January Isl of your senior ycnr, the inll:rnl which occrucs while principal and iiurest pD)'lllCllts azc dcfcmd will incrc11SC by
$91.01, and your monthly principal and intcrcSI paymencs would inc;Ruc by $9.37.

LATE CHARGF.S: If a payment is more than IS days lalc, you may be charged SS.00 or S<J. of the payment, whichever is less. If
you ddauh. Lender (or any subsequent holder or yow Loan NOie) may incn:ue the ID• Jiin used to compute the Annual PercenlalC
Ralc by !WO percC!lllgc polnll (2'1,).
PREPAYMENT: If you pay o/hDrly, you will not have lo pay a penalLy.

El1im!g. AD numerical disclosures eaccpl 1hn late payment d"tsclosure arc: cslimale.s.

Sec your COllb"BCI docucnenls ror uy :additional lnfomwion about oon--pay111C111, default, any req,lrcd rcpaymem in full before the
scheduled dale, any sccuriry ltllcrcs1 and prepayment refunds and pcll4!tics.

     Priaclpal All10VIII or Note (A-Ill F"uaad plus Prepaid Finance Cbarael                                      s                  5,586.59

     ltmzllion or AIIIOunl Pluaced
     All'IOllllt paid to   Kl!RI BRl!WBR and                                    s
     Amount paid 10        SALLY HOCKMAN                                        s                   5,000.00
     Total Amavnl Fillllll<Cd                                                                                    s                  S,000,00

     llcmlmlion or Prepaid Plam,a:        a..,..
           Oriclll• llon Ft:c                                                   s                      586.S2
           Tal• I Prepaid Finoace Clmge(s)                                                                       s                    3Ul




                                                   NSJUDP Nut Student Undergrad Loan                                FUeCpp7
Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 28 of 63




                        Exhibit C
           Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 29 of 63
.t.xruo1t \J\J.LU


EX-99 17 national-ex9920 _ 031107 .htm EXHIBIT 99 .20

                                                                                         EXIIlBIT99.20

                                        2007-1 POOL SUPPLEMENT
                                        CHARTER ONE BANK, N.A.

      This Pool Supplement (the "Supplement") is entered into pursuant to and forms a part of each of
the Note Purchase Agreements (the "Agreements") set forth on Schedule 1 attached hereto, each as
amended or supplemented from the date of execution of the Agreement through the date of this
Supplement, by and between The First Marblehead Corporation ("FMC") and Charter One Bank, N.A.
(the "Program Lender"). This Supplement is dated as of March 8, 2007. Capitalized terms used in this
Supplement without definitions have the meanings set forth in the Agreements.

        Article 1: Purchase and Sale.

In consideration of the Minimum Purchase Price, the Program Lender here\:>y transfers, sells, sets over
and assigns to The National Collegiate Funding LLC (the "Depositor"), upon the terms and conditions
set forth in the Agreements (which are incorporated herein by reference with the same force and effect
as if set forth in full herein), each student loan set forth on the attached Schedule 2 (the "Transferred
Loans") along with all of the Program Lender's rights under the Guaranty Agreement, and any
agreement pursuant to which TERI granted collateral for its obligations under the Guaranty Agreement,
relating to the Transferred Loans. The Depositor in turn will sell the Transferred Loans to The National
Collegiate Student Loan Trust 2007-1 (the "Trust"). The Program Lender hereby transfers and delivers
to the Depositor each Note evidencing such Transferred Loan and all Origination Records relating
thereto, together with any additional information relating to the Transferred Loans heretofore provided
by TERI (as origination agent) to the Servicer or FMC in connection with the subject Securitization
Transaction. The Depositor hereby purchases said Notes on said terms and conditions.

         Article 2: Price.

      The amount paid pursuant to this Supplement is the Minimum Purchase Price, as that term is
defined in Section 2.04 of the Agreements.

        Article 3: Representations and Warranties.

         3.01. By Program Lender.

      The Program Lender repeats the representations and warranties contained in Section 5 .02 of the
Agreements for the benefit of each of the Depositor and the Trust and confirms the same are true and
correct as of the date hereof with respect to the Agreements and to this Supplement.

        3.02. By Depositor.

      The Depositor hereby represents and warrants to the Program Lender that at the date of execution
and delivery of this Supplement by the Depositor:

      (a) The Depositor is duly organized and validly existing as a limited liability company under the
laws of the State of Delaware with the due power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently conducted, and had at all
          Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 30 of 63
.t.xruon YY.L.U


relevant times, and has, the power, authority and legal right to acquire and own the Transferred Loans.

       (b) The Depositor is duly qualified to do business and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of property or the conduct of its business
shall require such qualifications.

       (c) The Depositor has the power and authority to execute and deliver this Supplement and to carry
out its respective terms; the Depositor has the power and authority to purchase the Transferred Loans
and rights relating there~o as provided herein from the Program Lender, and the Depositor has duly
authorized such purchase from the Program Lender by all necessary action; and the execution, delivery
and performance of this Supplement has been duly authorized by the Depositor by all necessary action
on the part of the Depositor.

       (d) This Supplement, together with the Agreements of which this Supplement forms a part,
constitutes a legal, valid and binding obligation of the Depositor, enforceable in accordance with its
terms.

       (e) The consummation of the transactions contemplated by the Agreements and this Supplement
and the fulfillment of the terms hereof do not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse oftime) a default under, the governing
instruments of the Depositor or any indenture, agreement or other instrument to which the Depositor is a
party or by which it is bound; or result in the creation or imposition of any lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument; or violate any law or any
order, rule or regulation applicable to the Depositor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having jurisdiction over the
Depositor or its properties.

        (f) There are no proceedings or investigations pending, or threatened, before any court, regulatory
  body, administrative agency or other governmental instrumentality having jurisdiction over the
  Depositor or its properties: (i) asserting the invalidity of the Agreements or this Supplement, (ii) seeking
. to prevent the consummation of any of the transactions contemplated by the Agreements or this
  Supplement, or (iii) seeking any determination or ruling that is likely to materially or adversely affect
  the performance by the Depositor of its obligations under, or the validity or enforceability of the
  Agreements or this Supplement.

        Article 4: Cross Receipt.

       The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The Depositor
 hereby acknowledges receipt of the Transferred Loans included in the Pool.

        Article 5: Assignment of Origination, Guaranty and Servicing Rights.

       The Program Lender hereby assigns and sets over to the Depositor any claims it may now or
 hereafter have under the Guaranty Agreements, the Origination Agreements and the Servicing
 Agreements to the extent the same relate to the Transferred Loans described in Schedule 2. other than
 any right to obtain servicing after the date hereof. It is the intent of this provision to vest in the Depositor
 any claim of the Program Lender relating to defects in origination, guaranty or servicing of the loans
 purchased hereunder in order to permit the Depositor to assert such claims directly and obviate any need
 to make the same claims against the Program Lender under this Supplement. The Program Lender also
 hereby assigns and sets over to the Depositor any claims it may now have or hereafter have to any
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 31 of 63
Exh1b1t 99.20


collateral pledged by TERI to the Program Lender to secure its obligations under the Guaranty
Agreement that relates to the Transferred Loans, and Program Lender hereby releases any security
interest it may have in such collateral. Program Lender hereby authorizes the Depositor, its successors
and assigns, to file in any public filing office where a Uniform Commercial Code Filing with respect to
collateral pledged by TERI is of record, any partial release or assignment that it deems necessary or
appropriate to reflect in the public records the conveyance and assignment effected hereby.

                                [Remainder of page intentionally blank]

       IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of the date
set forth above.

                                                    THE FIRST MARBLEHEAD CORPORATION


                                                    By: Isl John A. Foxgrover
                                                        John A. Foxgrover
                                                        Senior Vice President

                                                    CHARTER ONE BANK, N.A.


                                                    By: Isl Michael Mcfarlane
                                                        Michael Mcfarlane
                                                        Senior Vice President

                                                    THE NATIONAL COLLEG IATE FUNDING LLC


                                                    By:     GATE Holdings, Inc., Member


                                                            By: s/ John A. Foxgrover
                                                                 John A. Foxgrover
                                                                 Vice President

                                               Schedule 1

Note Purchase Agreements

•    Note Purchase Agreement dated as of October 31, 2003 by and between FMC and the Program
     Lender for AES.

•    Note Purchase Agreement dated as of June 30, 2003 by and between FMC and the Program Lender
     for Citibank.

•    Note Purchase Agreement dated as of July I, 2002 by and between FMC and the Program Lender
     for CLC.

•    Note Purchase Agreement dated as of September 20, 2003 by and between FMC and the Program
     Lender for M & I Bank.
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 32 of 63
Exhibit 99.20



•   Note Purchase Agreement dated as of November 17, 2003 by and between FMC and the Program
    Lender for National Education.

•   Note Purchase Agreement dated as of May 15, 2002 by and between FMC and the Program Lender
    for Nextstudent.

•   Note Purchase Agreement dated as of September 15, 2003 by and between FMC and the Program
    Lender for North Texas Higher Education.

•   Note Purchase Agreement dated as of May 15, 2003 by and between FMC and the Program Lender
    for Washington Mutual (WAMU).

•   Note Purchase Agreement dated as of December 29, 2003 by and between FMC and the Program
    Lender for AAA Southern New England Bank.

•   Note Purchase Agreement dated as of December 1, 2003 by and between FMC and the Program
    Lender for the Custom Educredit Loan Program.

•   Note Purchase Agreement dated as of May 10, 2004 by and between FMC and the Program Lender
    for the Edfinancial Loan Program.

•   Note Purchase Agreement dated as of March 26, 2004 by and between FMC and the Program
    Lender for the NextStudent Private Consolidation Loan Program.

•   N9te Purchase Agreement dated as of February 15, 2005 by and between FMC and the Program
    Lender for the Charter One Referral Loan Program (including loans in the UPromise, Collegiate
    Solutions, College Board, Axiom Alternative Loan Programs, and Think Financial).

•   Note Purchase Agreement dated May 15, 2002 by and between FMC and the Program Lender for
    TERI-Guaranteed CFS Loan Program.

•   Note Purchase Agreement dated May 15, 2002 by and between FMC and the Program Lender for
    TERI-Guaranteed NextStudent Loan Program.

•   Note Purchase Agreement dated March 25, 2004 by and between FMC and the Program Lender for
    TERI-Guaranteed Astrive and AstriveAlliance Education Loan Program.

                                            Schedule 2

                                        [Transferred Loans]
            Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 33 of 63


EX-99 7 national-ex995 _031107 .htm EXHIBIT 99.5

                            DEPOSIT AND SALE AGREEMENT
                  THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1

       1hl; DEPOSIT AND SALE AGREEMENT (the ''Sale A,w;ement'), dated as of March 8, 2007,
between The National Collegiate Funding LLC, as seller (in such capacity, the'~'), and The National
Collegiate Student Loan Tra;t 2007-1, as purchaser (the ''Purchaser'), shall be effective upon execution by the
parties hereto.

      WHEREAS, the Seller is the owner of certain student loans; and

      WHEREAS, the Seller desires to sell its interest in such student loans and the Purchaser desires to
purchase such loans :from the Seller.

        NOW, 11-IEREFORE, in connection with the mutual promises contained herein, the parties hereto agree
as follows:

                                                 ARTICLE I
                                                  TERMS

       1hl; Sale Agreement sets forth the terms mder which the Seller is selling and the Purchaser is purchasing
the student loans listed on Schedule I or Schedule 2 to each ofthe Pool Supplements set forth on Schedule A
attached hereto (the "'Transferred Student Loam').

                                                 ARTICLE II
                                                DEFINIDONS

      Capitalized terms used but not otherwise defined herein shall have the definitions set forth in Appendix A
ofthe Indenture dated as ofMarch 1, 2007 between U.S. Bank NationalAssociation(the ''Indenttn'e Trustee')
and the Purchaser.

                                              ARTICLE III
                                          SALE AND PURCHASE

       Section 3.01.   Sale of Loam. The Seller hereby se& and the Purchaser hereby purchases the
Transferred Student Loans.

       Section 3.02.      Assignment ofRi&}lts. The Seller hereby assigm to the Purchaser and the Purchaser
hereby accepts all of the Seller's rights and interests mder each of the Pool Supplements IEted on Schedule A
attached hereto and the related Student Loan Purchase Agreements 15ted on Schedule B attached hereto.

        Section 3.03.      Settlement ofthe Payment. The Purchaser shall pay the Seller the purchase price set
forth in Article 2 of each ofthe Pool Supplements by wire transfer in innnediately available funds to the accmmt
specified by the Seller.
             Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 34 of 63

       Section 3.04.    Assistance by Seller. Following the execution of~ Sale Agreement, the Seller shall
provide any reasonable assistance requested by the Purchaser in detennining that all required documentation on
the Transferred Student Loam is present and correct.

                                  ARTICLE IV
              REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

       Section4.0l.       General The Seller represents and warrants to the Purchaser that as of the date of this
Sale Agreement:

       (a)     The Seller is duly organized and existing under the laws of the State of Delaware; and

       (b)     The Seller has all requisite power and authority to enter into and to perform the terms of this Sale
Agreement.

        Section 4.02.    Loan Representations. The Seller represents and warrants to the Purchaser that with
respect to each Transferred Student Loan purchased by the Purchaser pursuant to thls Sale Agreement, the
Seller is making the same representations and warranties made by the respective program lender with respect to
each Transferred Student Loan pursuant to the respective Student Loan Purchase Agreement listed on Schedule
B attached hereto.
       Section 4.03.      Covenants. The Seller, in its capacity as purchaser of the Transferred Student Loans
pursuant to the Pool Supplements, hereby covenants that it will enforce the covenants and agreements of each
program lender in the respective Student Loan Purchase Agreement and related Pool Supplement. The Seller
further covenants that it will not waive, amend, modify, supplement or terminate any Student Loan Purchase
Agreement or Pool Supplement or any pro~ion thereof without the consent of the Purchaser, which consent the
Purchaser hereby agrees not to provide without the prior written consent of the Indenture Trustee and the
Interested Noteholders in accordance with the Purchaser's covenant in Section 3.07(c) of the Indenture.

                                          ARTICLEV
                              PURCHASE OF WANS; REIMBURSEMENT

      Each party to this Sale Agreement shall give notice to the other such parties and to the Servicers, First
Marblehead Data Services, Inc., the Indenture Trustee and Wihnington Trust Company (the ''Owner Trustee")
promptly, in writing, upon the discovery of any breach of the Seller's representations and warranties made
pursuant to this Sale Agreement which has a materially adverse effect on the interest of the Purchaser in any
Tramferred Student Loan. In the event of such a material breach, the Seller shall cure or repurchase the
Transferred Student Loan in accordance with the remedies set furth in the respective Student Loan Purchase
Agreement.

                                            ARTICLE VI
                                 LIABILITY OF SELLER; INDEMNITIES

      The Seller shall be liable in accordance herewith only to the extent of the obligations specifically
wxlertaken by the Seller wider~ Sale Agreement.
             Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 35 of 63

       (a)      The Seller shall indemnify, defend and hold hannless the Pmchaser and the Owner Trustee in its
individual capacity and their officers, directors, employees and agents :from and against any taxes that may at any
time be asserted against any such Person with respect to the transactions contemplated herein and in the other
Basic Doctments (except any such income taxes a.ming out of fees paid to the Owner Trustee), including any
sales, gross receipts, general corporation, tangible and intangible personal property, privilege or license taxes and
costs and expenses in defending against the same.

        (b)     The Seller shall indemnify, defend and hold hannless the Pmchaser and the Owner Trustee in its
individual capacity and their officers, directors, employees and agents :from and against any and all costs,
expenses, losses, claims, damages and liabilities a.ming out o~ or imposed ·upon such Person through, the Seller's
willful misfeasance, bad faith or gross negligence in the perfunnance of its duties l.lllder this Sale Agreement, or
by reason ofreckless disregard of its obligations and duties under this Sale Agreement.

        Indemnification l.lllder this Section shall survive the tennination ofthis Sale Agreement and shall include
reasonable fees and expenses of cmmsel and expenses of litigation If the Seller shall have made any indenmity
payments pursuant to this Section and the Person to or for the benefit of whom such payments are made
thereafter shall collect any of such amounts :from others, such Person shall promptly repay such amol.lllts to the
Seller, without interest.

                                       ARTICLE VII
                        MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                              OF THE OBLIGATIONS OF, SELLER

        Any Person (a) into which the Seller may be merged or consolidated, (b) which may resuh :from any
merger or consolidation to which the Seller shall be a party or (c) which may succeed to the properties and
assets of the Seller substantially as a whole, shall be the successor to the Seller without the execution or filing of
any document or any finther act by any ofthe parties to this Sale Agreement; provided, however, that the Seller
hereby covenants that it will not consummate any of the foregoing transactions except upon satisfaction of the
following: (Q the surviving Person, if other than the Seller, executes an agreement of assumption to perform every
obligation of the Seller under this Sale Agreement, (n) immediately after giving effect to such transaction, no
representation or warranty made pursuant to this Sale Agreement shall have been breached, (fu) the surviving
Person, ifother than the Seller, shall have delivered an Officers' Certificate and an opinion of counsel each
stating that such consolidation, merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Sale Agreement re1ating to such transaction have
been complied with, and that the Rating Agency Condition shall have been satisfied with respect to such
transaction, (iv) if the Seller is not the surviving entity, such transaction will not resuh in a material adverse federal
or state tax consequence to the Purchaser or the Noteholders, and (v) ifthe Seller is not the surviving entity, the
Seller shall have delivered an opinion of counsel either (A) stating that, in the opinion of such counsei all financing
statements and continuation statements and amendments thereto have been executed and filed that are necessary
fully to preserve and protect the interest of the Purchaser in the Transferred Student Loans and reciting the
detam of such~. or (B) stating that, in the opinion of such counsei no such action shall be necessary to
preserve and protect such interests.

                                        ARTICLE VIII
                        LIMITATION ON LIABILITY OF SELLER AND OTHERS
             Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 36 of 63


       The Seller and any director or officer or employee or agent thereof may rely in good faith on the advice of
counsel or on any doclDllent of any kind, prima facie properly executed and submitted by any Person respecting
any matters aming hereunder (provided that such reliance shall not limit in any way the Seller's obligations under
this Sale Agreement). The Seller shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations llllder tlm Sale Agreement or the Student Loan Purchase
Agreements, and that in its opinion may involve it in any expense or liability.

                                              ARTICLE IX
                                        SURVIVAL OF COVENANTS

       All covenants, agreements, representations and warranties made herein shall survive the consummation of
the purchase of the Transferred Student Loans; provided, however, that to the extent any of the same relate to a
corresponding covenant, agreement, representation or warranty contained in a Student Loan Purchase
Agreement, the same shall survive to the extent that such corresponding covenant, agreement, representation or
warranty survives the applicable Student Loan Purchase Agreement. All covenants, agreements, representations
and warranties made or funmhed pmsuant hereto by or for the benefit of the Seller (inch.Jding without limitation,
under Article VI) shall bind and inure to the benefit of any successors or assigns ofthe Purchaser, including the
Indenture Trustee. This Sale Agreement may be changed, modified or discharged, and any rights or obligations
heretmder may be waived, only by a written instrlDllent signed by a duly authorized officer of the party against
whom enforcement of any such waiver, change, modification or discharge is sought. The waiver by the Indenture
Trustee, at the direction of the Noteholders or otherwise pmsuant to the Indenture, of any covenant, agreement,
representation or warranty required to be made or fimmhed by the Seller or the waiver by the Indenture Trustee,
at the direction of the Notehoklers or otherwise pmsuant to the Indenture, of any provision herein contained shall
not be deemed to be a waiver of any breach of any other covenant, agreement, representation, warranty or
provision herein contained, nor shall any waiver or any custom or practice which may evolve between the parties
in the administration of the terms hereof; be construed to lessen the right ofthe Indenture Trustee, at the direction
of the Notehoklers pmsuant to the Indenture, to insist upon the performance by the Seller in strict accordance
with said terms.

                                      ARTICLEX
                         COMMUNICATION AND NOTICE REQUIREMENTS

       All communications, notices and approvals provided for hereunder shall be in writing and mailed or
delivered to the Seller or the Purchaser, as the case may be. Notice given in any such communication, mailed to
the Seller or the Purchaser by appropriately addressed registered mail, shall be deemed to have been given on
the day following the date of such mailing and shall be addressed as follows:

       If to the Purchaser, to:

            The National Collegiate Student Loan Trust 2007-1
            c/o Wihnington Trust Company, as Owner Trustee
            Rodney Square North
            100 North Market Street
            Wilmington, Delaware 19890-0001
            Attention: Corporate Trust Department
            Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 37 of 63




       Ifto the Seller, to:

            The National Collegiate Funding LLC
            c/o First Marblehead Data Services, Inc.
            The Prudential Tower
            800 Boylston Street- 34th Floor
            Boston, MA 02199-8157
            Attention: Ms. Rosalyn Bonaventure


      with a copy to:

           First Marblehead Corporation
           The Prudential Tower
           800 Boylston Street- 34th Floor
           Boston, MA 02199-8157
           Attention: Corporate Law Department


or to such other address as either party shall have provided to the other parties in writing. Any notice required to
be in writing hereunder shall be deemed given if such notice 5 mailed by certified mail, postage prepaid, or hand
delivered to the address of such party as provided above.

                                                  ARTICLE XI
                                                 AMENDMENT

       Thi5 Sale Agreement may be amended by the parties hereto without the consent of the Noteholders fur
the pwpose ofadding any prowions to or changing in any manner or eliminating any of the prowions ofthis
Sale Agreement or of modifying in any manner the rights of such N oteholders; provided tmt such action will not,
in the opinion of counc;el reasonably sati5mctoiy to the Indenture Trustee, materially affect the interest of any such
Noteholder.

       In addition, this Sale Agreement may alc,o be amended from tine to time by the Seller and the Purchaser,
with the consent of the Noteholders of the Notes evidencing a majority ofthe Outstanding Amount ofthe Notes
and the consent ofthe Certificateholders of the Certificates evidencing a majority ofthe percentage interest in the
Certificates, for the pwpose of adding any prowions to or changing in any manner or eliminating any of the
pro~ions of this Sale Agreement or of modifying in any rnamer the rights of the Noteholders or the
Certificateholders, respectively; provided, however, that no such amendment shall (a) increase or reduce in any
manner the amount o~ or accelerate or delay the time o~ collections of payments with respect to Transferred
Student Loans or distributions that shall be required to be made fur the benefit of the Noteholders, or (b) reduce
the aforesaid percentage of the Outstanding Amount of the Notes or the Certificates, the Noteholders or the
Certificateholders ofwhich are required to consent to any such amendment, without the consent ofall
outstanding Noteholders or Certificateholders, respectively.
            Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 38 of 63

       Promptly after the execution of any such amendment or consent (or, in the case ofthe Rating Agencies,
five Business Days prior thereto), the Purchaser shall furnish written notification of the substance of such
amendment or consent to the Indenture Trustee and each of the Rating Agencies.

      It shall not be necessary for the consent ofNoteholders pursuant to this Section to approve the particular
fonn of any proposed amendment or consent, but it shall be sufficient if such consent shall approve the substance
thereof

       Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall be entitled to
receive and rely upon an opinion of counsel stating that execution of such amendment is authorized or pennitted
by this Sale Agreement. The Owner Trustee may, but shall not be obligated to, enter into any such amendment
which affects the Owner Trustee's own rights, duties or innnunities under this Sale Agreement or othe~e.

                                                ARTICLE XII
                                                ASSIGNMENT

      The Seller hereby assigns its entire right, title and interest as purchaser under this Sale Agreement and
each Student Loan Purchase Agreement to the Purchaser as of the date hereof and acknowledges that the
Purchaser will assign the same, together with the right, title and interest of the Purchaser hereunder, to the
Indenture Trustee llllder the Indenture.

                                               ARTICLE XIII
                                              GOVERNING LAW

     TIDS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITII TIIE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-
1401 AND 5-1402 OF TIIE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES, AND TIIE OBUGATIONS,
RIGHTS AND REMEDIES OF TIIE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

                                        ARTICLE XIV
                          UMITATION OF UABILITY OF OWNER TRUSTEE

       Notwithstanding anything contained herein to the contrary, this instrument has been executed by
Wihnington Trust Company, not in its individual capacity but solely in its capacity as Owner Trustee ofthe
Purchaser, and in no event shall Wihnington Trust Company in its individual capacity or any beneficial owner of
the Purchaser have any liability for the representations, warranties, covenants, agreements or other obligations of
the Purchaser hereunder, as to all of which recourse shall be had solely to the assets of the Purchaser. For all
purposes of this Sale Agreement, in the performance of any duties or obligations of the Purchaser hereunder, the
Owner Trustee shall be subject to, and entitled to the benefits o( the tenns and provisions of Articles VIII, IX
arx:l X of the Trust Agreement.

                                             [Signature Pages Follow]

       IN WI'INESS WHEREOF, the parties hereto have caused this Sale Agreement to be duly executed by
             Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 39 of 63

their respective officers hereunto duly authorized, as of the day and year first above written.

                                                          1HE NATIONAL COUEGIA1E FUNDING LLC,
                                                          as Seller

                                                          By: GA1E Holding;, Inc., Member


                                                          By: Isl Jolm A. FoXifover
                                                          Name: John A. Foxgrover
                                                          Title: Vice President

                                                          1HE NATIONAL COLLEGIAlE SlUDENT LOAN
                                                          1RUST 2007-1, as Purchaser

                                                          By: Wihnington Trust Company, not in its individual
                                                          capacity but solely as Owner Trustee


                                                          By: Isl Donald G. MacKelcan
                                                          Name: Donald G. MacKelcan
                                                          Title: Senior Vice President


                                                 SCHEDULE A

                                                Pool Supplements

Each of the following Pool Supplements was entered into by and among The First Marblehead Corporation, The
National Collegiate FundingLLC and:

•     Bank of America, N.A., dated March 8, 2007, for loans that were originated under Bank ofAmerica's
      BAGEL Loan Program, lERI School Channel Loan Program, Direct to Consumer Loan Program and
      ISLP Loan Program.

•     Charter One Bank, N .A, dated March 8, 2007, for loans that were originated under the following Charter
      One programs: AAA Southern New England Bank, AES EducationGAIN Loan Program, Astrive
      Education Loan Program, AstriveADiance Education Loan Program, Axiom Ahemative Loan Program,
      CFS Direct to Consumer Loan Program, Citibank Education Ass5tance Loan Program, College Board
      Ahemative Loan Program, College Loan Corporation Loan Program, Collegiate Solutions Ahemative
      Loan Program, Custom Educredit Loan Program, EdFinancial Loan Program, Extra Credit II Loan
      Program (North Texas Higher Education), M&I Alternative Loan Program, National Education Loan
      Program, NextStudent Alternative Loan Program, ThinkFinancial Alternative Loan Program, and
      UPromise Ahernative Loan Program, and WAMU Alternative Student Loan Program

•     Citizens Bank ofRhode Island, dated March 8, 2007, for loans that were originated under Citizens Bank
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 40 of 63

    ofRhode Island's Alternative Loan Program, ISLP Loan Program, Compass Bank Loan Program, Navy
    Federal Alternative Loan Program, Penn State Undergraduate Loan Program, FinanSure Alternative Loan
    Program, and Xanthus Alternative Loan Program.

•   Comerica Bank, dated March 8, 2007, for loans that were originated under Comerica Bank's Private
    Loan Program

•   First National Bank Northeast, dated March 8, 2007, for loans that were originated under First National
    Bank Northeast's Nemet Alternative Loan Program

•   HSBC Bank USA, National Association, dated March 8, 2007, for loans that were originated under the
    HSBC Loan Program.

•   The Huntington National Bank, dated March 8, 2007, for loans that were originated under The Huntington
    National Bank's Huntington Bank F.ducation Loan Program

•   ln.5urBanc, dated March 8, 2007, for loans that were originated under the lnsurBanc Loan Program.

•   JPMor~ Chase Bank, N.A. (successor to Bank One, N.A.) dated March 8, 2007, for loans that were
    originated under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan
    Program, and Campus One Loan Program.

•   KeyBank National Association, dated March 8, 2007, for loans that were originated under KeyBank's
    Private Education Loan Program.

•   Manufacturers and Traders Trust Company, dated March 8, 2007, for loans that were originated under
    Manufacturers and Traders Trust Company's M&T Alternative Loan Program.

•   National City Bank, dated March 8, 2007, for loans that were originated under National City Bank's
    Alternative Loan Program.

•   National City Bank, dated March 8, 2007, for loans that were originated under National City Bank's
    Referral Loan Program, including the Astute Private Loan Program.

•   PNC Bank, N.A., dated March 8, 2007, for loans that were originated under PNC Bank's PNC Bank
    Alternative Loan Program, Braz.as Alternative Loan Program, F.d~ors Alternative Loan Program, GE
    Money Bank Alternative Loan Program, Old National Bank Alternative Loan Program, and Regions Bank
    Alternative Loan Program.

•   Sovereign Bank, dated March 8, 2007, for loans that were originated under Sovereign Bank's Alternative
    Loan Program.

•   SunTrust Bank, dated March 8, 2007, for loans that were originated under SunTrust Bank's SunTrust
    Alternative Loan Program.
           Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 41 of 63

•    TCF National Bank, dated March 8, 2007, fur loans that were originated under TCF National Bank's
     Ahernative Loan Program.

•    U.S. Bank National Association, dated March 8, 2007, for loans that were originated mder U.S Bank's
     Alternative Loan Program.


                                             SCHEDULED

                                       Note Purchase Agreements

Each of the Note Purchase Agreements, as amended or supplemented, was entered into by and between The
First Marblehead Corporation and:

•    Bank of America, N .A., dated April 30, 2001, for loans that were originated under Bank ofAmerica's
     BAGEL Loan Program, TERI School Channel Loan Program and ISLP Loan Program.

•    Bank of America, N .A., dated June 30, 2006, for loans that were originated under Bank of America's
     BAGEL Loan Program, TERI School Channel Loan Program and ISLP Loan Program.

•    Bank ofAmerica, N .A., dated April 1, 2006, fur loans that were originated mder Bank ofAmer£a's
     Direct to Consumer Loan Program.

•    Charter One Bank, N.A., dated as ofDecember 29, 2003 for loans that were originated under Charter
     One's AAA Southern New Fngland Bank Loan Program.

•    Charter One Bank, N .A., dated October 31, 2003, for loans that were originated under Charter One's
     AES EducationGAIN Loan Program.

•    Charter One Bank, N .A., dated May 15, 2002, for loans that were originated mder Charter One's CFS
     Direct to Consumer Loan Program.

•    Charter One Bank, N.A., dated Jme 30, 2003, for loans that were originated under Charter One's
     Citibank Education Ass5tance Loan Program.

•    Charter One Bank, N .A., dated July l, 2002, for loans that were originated under Charter One's College
     Loan Corporation Loan Program.

•    Charter One Bank, N.A., dated December 1, 2003, fur loans that were originated under Charter One's
     Custom Educredit Loan Program.

•    Charter One Bank, N .A., dated May 10, 2004, for loans that were originated mder Charter One's
     EdFinancial Loan Program.

•    Charter One Bank, N .A., dated September 15, 2003, for loans that were originated under Charter One's
     Extra Credit II Loan Program (North Texas Higher Education).
         Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 42 of 63



•   Charter One Bank, N .A., dated September 20, 2003, fur loans that were originated under Charter One's
    M&I Alternative Loan Program.

•   Charter One Bank, N.A., dated November 17, 2003, fur loans that were originated under Charter One's
    National Education Loan Program.

•   Charter One Bank, N .A., dated May 15, 2002, for loans that were originated under Charter One's
    N extStudent Alternative Loan Program.

•   Charter One Bank, N .A., dated March 25, 2004, for loans that were originated under Charter One's
    Astrive and AstriveAlliance Education Loan Programs.

•   Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under Charter One's
    WAMU Alternative Student Loan Program.

•   Charter One Bank, N.A., dated February 15, 2005, for loans that were originated under Charter One's
    Referral Loan Program (including loans in the UProrm;e Alternative Loan Program, Collegiate Solutions
    Alternative Loan Program, College Board Alternative Loan Program, Axiom Ahernative Loan Program,
    and ThinkFinancial Ahernative Loan Program).

•   Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were originated under Citizens Bank
    ofRhode Island's Alternative Loan Program, ISLP Loan Program, Compass Bank Ahernative Loan
    Program, FinanSure Alternative Loan Program, Navy Federal Alternative Loan Program, and XanthU5
    Alternative Loan Program.

•   Citiz.ens Bank ofRhode Island, dated October 1, 2002, for loans that were originated under Citizens Bank
    ofRhode Island's Penn State Undergraduate Loan Program.

    Comerica Bank, dated Jlllle 30, 2006, for loans that were originated under Comerica Bank's Private Loan
    Program.

•   First National Bank Northeast, dated AugU5t 1, 2001, for loans that were originated llllder First National
    Bank Northeast's Nemet Undergraduate Ahemative Loan Program.

•   HSBC Bank USA, National Association, dated April 17, 2002, as amended on June 2, 2003 and AugU5t
    1, 2003, for loans that were originated under the HSBC Loan Program.

•   The Hlllltington National Bank, dated May 20, 2003, for loans that were originated under The Huntington
    National Bank's Hlllltington Bank Education Loan Program.

•   InsurBanc, dated July 1, 2006, for loans that were originated under the InsurBanc Loan Program.

•   JPMorgan Chase Bank, N.A. (successor to Bank One, N.A.), dated May I, 2002, for loans that were
    originated under Bank One's CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan
          Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 43 of 63

    Program, and Campus One Loan Program

•   KeyBank National Association, dated May 12, 2006, for loans that were originated under KeyBank's
    Private Education Loan Program

•   Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that were originated under
    Manufacturers and Traders Trust Company's Alternative Loan Program

    National City Bank, dated November 13, 2002, for loam that were originated under National City Bank's
    National City Alternative Loan Program

•   National City Bank, dated July 21, 2006, for loans that were originated under National City Bank's
    Referral Loan Program, including the Astute Private Loan Program

•   PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC Bank's Alternative
    Conforming Loan Program, Brazos Alternative Loan Program, &iVEors Ahernative Loan Program, GE
    Money Bank Alternative Loan Program, 0 Id National Bank Ahernative Loan Program, and Regions Bank
    Alternative Loan Program

•   Sovereign Bank, dated April 30, 2004, for loans that were originated under Sovereign Bank's Alternative
    Loan Program

•   StlllTrust Bank, dated March 1, 2002, for loans that were originated under SllllTrust Bank's StlllTrust
    Ahernative Loan Program

•   TCF National Bank, dated July 22, 2005, for loans that were originated under TCF National Bank's
    Ahernative Loan Program

    U.S. Bank National Association, dated May 1, 2005, for loans that were originated under U.S Bank's
    Alternative Loan Program
              Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 44 of 63



Department of Defense Manpower Data Center                                                                                                 - . ••al; Nov-30-2017 11:05;4~ AM

                                                                                                                                                                   SCRA4.0




                        Status R.eport
                        Pursuant to Scrvicem.embm Civil Relief Act

SSN:                       XXX-XX-5418
Birth Date:
Last Name:                 BREWER
First Name:                KERI
Middle Name:
Status As Of:              Nov-30-2017
Certificate ID:            M7KPM8LX7RCRTM8


          -Dulylllar1Dall
                 NA
                                         I
                                         I
                                                        - . Duly End Data
                                                                     N,\
                                                                           On -


                                                                            .•
                                                                                     Duly On Idle !My Slallll o.ta
                                                                                              I
                                                                                              I
                                                                                                                     ...
                                                                                                                      No,'.
                                                                                                                                    I
                                                                                                                                    I
                                                                                                                                               Sena~-
                                                                                                                                                      NA
                                             Tllil   _.,,......_lndlvlduall' • -ally--on.,.AdlwDt,r9111u• Dalo
                                                                                                                              ..
          -    Duly lllar1 Delo
                 NA
                                  Thil
                                         I
                                         I
                                         -•-.,._IWI -
                                                         -
                                                                Llft-lJuly-3170.,.alldvelJuly-C...
                                                                Duly End o.r.




                                                             .....
                                                                     NA                      .,,,I . ;, . - .
                                                                                  left adlwcUy-
                                                                                                                     -No       .,
                                                                                                                                    I
                                                                                                                                    I
                                                                                                  •-317 dayspn,c,edl!lg t,e~:IJuly- Dale
                                                                                                                                              ·9'iwaCaritpa,.c
                                                                                                                                                      NA
                                                                                                                                                                        ..



                                         Tlw-ar~~-...-a1 • ,-CllloUplD-Olllfan-Duly-Dele
        0,,.-lanlllarlDelo               l            0nla' Nallicdan fl1d 11911·             T                      ......         I          ._.~
                 NA                      I              N.t.·..,.' ·.,  I                    - .Mo ~.                      I                          NA
                                    Thil -•--IIMl-lliclloAcluil_orW.., unlthao NCIMlll e/i!tynolllallon ID n,port lorodive dl,ty



Upon searching Iha data banks of Iha Department of Defense Manpower Data Center, based on the information that you provided, the above is the status of
the individual on the active duty status data as to all branches of the Uniformed Services (Army, Navy, Marina Corps, Air Force, NOAA. Public Health, and
Coast Guard). This status includes information on a Servicemarnbar or his/her unit receiving notification of Mure orders to report for Active Duty.




Michael V. Sorrento, Director
Department of Defense - Manpower Data Canter
400 Gigling Rd.
Seaside, CA 93955
             Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 45 of 63


The Defense Manpower Data Center (DMDC) is an organization of the Department of Defense (DoD) that maintains the Defense Enrollment and Eligibility
Reporting System (DEERS) database which is the official source of data on eligibility for military medical care and other eligibility systems.

The DoD strongly supports the enforcement of the Servicemembers CivU Relief Act. (50 USC App. ? 501 et seq, as amended) (SCRA) (formerly known as
the Soldiers' and Sailors' Civil Relief Act of 1940). DMDC has Issued hundreds of thousands of "does not possess any intonnation indicating that the
individual is currently on active duty" responses, and has experienced only a small error rate. In the event the individual referenced above, or any family
member, friend, or representative asserts in any manner that the indivldual was on active duty for the acllve duty status date, or is otherwise entitled to the
protections of the SCRA, you are strongly encouraged to obtain further verification of the person's status by contacting that person's Service. Service contact
information can be found on the SCRA website's FAQ page (Q33) via this URL: https://scra.drndc.osd.mil/faq.xhtml#Q33. If you have evidence the person
was on active duty for the active duty status date and you fail to obtain this additional Service verification, punitive provisions of the SCRA may be invoked
against you. See 50 USC App. ? 521(c).

This response reflects the following information: ( 1) The individual's Active Duty status on the Active Duty Status Date (2) Whether the individual left Active
Duty status within 367 days preceding the Active Duty Status Date (3) Whether the individual or his/her unit received early notification to report for active
duty on the Acllve Duty Status Date.


More information on "Active Duty Status"
Active duty status as reported in this certificate is defined in accordance with 10 USC? 101(d) (1). Prior to 2010 only some of the active duty periods less
than 30 conseartive days in length were available. In the case of a member of the National Guard, this includes service under a call to active service
authorized by the President or the Secretary of Defense under 32 USC ? 502(f) for purposes of responding to a national emergency declared by the
President and supported by Federal funds. All Active Guard Reserve (AGR) members must be assigned against an authorized mobilization position In the
unit they support. This includes Navy Training and Administration of the Reserves (TARs), Marine Corps Active Reserve (ARs) and Coast Guard Reserve
Program Administrator (RPAs). Active Duty status also applies to a Unifonned Service member who i6 an active duty commissioned officer of the U.S.
Public Health Service or the National Oceanic and Atmospheric Administration (NOAA Commissioned Corps).


Coverage Under the SCRA is Broader in Some Cases
Coverage under the SCRA is broader In some cases and includes some categories of persons on active duty for purposes of the SCRA who would not be
reported as on Active Duty under this certificate. SCRA protections are for TIiie 10 and Title 14 active duty records for all the Unifonned Services periods.
Title 32 periods of Active Duty are not covered by SCRA, as defined In accordance with 10 USC? 101(d)(1).

Many times orders ara amended to extend the period of active duty, which would extend SCRA protections. Persons seeking to rely on this website
certification should check to make sure the orders on which SCRA protections are based have not been amended to extend the inclusive dates of service.
Furthermore, some protections of the SCRA may extend to persons who have received orders to report for active duty or to be Inducted, but who have not
actually begun active duty or actually reported for induction. The Last Date on Active Duty entry is Important because a number of protections of the SCRA
extend beyond the last dates of actJve duty.

Those who could raty on this certificate are urged to seek qualified legal counsel to ensure that all rights guaranteed to Service members under the SCRA
are protected

WARNING: This certificate was provided based on a last name, SSN/date of birth, and active duty status date provided by the requester. Providing
erroneous Information will cause an erroneous certificate to be provided.
    Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 46 of 63
                                                                                                  1
                                                                                    EXHIBIT B
                              Loan Payment History Report
                                    Date: 2015-05-08

Account Number:       ~-001-PHEA
Social Securitv Number:       18                    Product:
Name:                   BREVVER KERI                Officer Code:            777071
Birth Date:             1970                        School:                  UNIVERSITY OF
                                                                             CENTRAL
                                                                             ARKANSAS
Address 1:                                          Prnnram Year:            200607
Address 2:
City:                   CONWAY                      Variable Rate Code:      F3MONTHLY
                                                                             LIBOR
State:                  AR                          Interest Rate:           7.53%
Zio Code:                                           Last Pavment Date:       2014-02-11
Cosianer Name:          HOCKMAN SALLY
Social Securitv Numbe        004
Address 1:
Address 2:
Citv:                   CONWAY
State:                  AR
Zio Code:
                                                    Last Pavment Amount:     s100.oo
                                                    Pavment Due Date:
Contract Date:          2006-12-07                  Last Interest Date:      2015-05-08
Date Assianed:          2015-05-05                  Accrued Interest:        S658.28
Charae Off Date:        2014-05-01                  Recovered Interest:       so.co
Charae Off Amount:      8442.94                     Net Interest:            $658.28
Recovered Princioal:    so.ob                       Associated Costs:        so.co
Net Charae Off:         S8442.94                    Recovered Costs:         so.co
Disbursement Date:      2006-12-07                  Net Costs:               ffl.00
Disbursement Amount:    !li5 586.59


                                   Transaction History

Svstem   2014-05-07   00:01   82    $8 442.94 ® 7.510 / 05/05/2014 - 05/07/2014       l!!i10.42
Svstem   2014-05-21   00:01   82    $8.442.94 ® 7.500 / 05/07/2014 - 05/21/2014       $24.29
Svstem   2014-07-31   00:01   82   1$8 442.94 ® 7.500 / 05/21/2014 - 07/31/2014       IS123.17
Svstem   2014-08-31   00:01   82    $8 442.94 fro 7.500 I 07/31/2014 - 08/31/2014     IS53.78
Svstem   2014-09-02   00:01   82   1$8.442.94 ® 7.500 I 08/31/2014 - 09/02/2014       S3.47
Svstem   2014-09-30   00:01   82   1$8.442.94 ® 7.510 I 09/02/2014 - 09/30/2014       !t.18.64
Svstem   2014-10-31   00:01   82    $8.442.94 ® 7.510 I 09/30/2014 - 10/31/2014       S53.85
Svstem   2014-11-05   00:01   82    $8.442.94 ® 7.510 / 10/31/2014 - 11/05/2014       S8.69
Svstem   2014-11-30   00:01   82    $8.442.94 ® 7.510 / 11/05/2014 - 11/30/2014       !t.13.43
Svstem   2014-12-31   00:01   82    $8 442.94 ® 7.510 / 11/30/2014 - 12/31/2014       S53.85
Svstem   2015-01-05   00:01   82   :s8 442.94®7.51011213112014 - 0110512015           S8.69
Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 47 of 63



   2015-01-31   00:01   82      7.500 I 01/05/2015- 01/31/2015
   2015-02-03   00:01   82      7.500 I 01/31/2015 - 02/03/2015
   2015-02-28   00:01   82      7.520 I 02/03/2015- 02/28/2015
   2015-03-31   00:01   82      7.520 I 02/28/2015 - 03/31/2015
   2015-04-30   00:01   82      7.520 I 03/31/2015 - 04/30/2015
   2015-05-01   00:01   82      7.520 / 04/30/2015 - 05/01/2015
   2015-05-05   00:01   82      7.530 / 05/01/2015 - 05/05/2015
   2015-05-08   00:01   82      7.530 / 05/05/2015 - 05/08/2015
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 48 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                    Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 2
      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 49 of 63



                           IN THE CIRCUIT COURT OF SCOTT COUNTY, ARKANSAS
                                                       CIVIL DIVISION
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1                                                                        PLAINTIFF

vs.                                              CASE/DIV NO.:       life» . .,i )~
KERI BREWER                                                                                                     DEFENDANT(S)
                                                                                                                         uum11m,,,,,,,
Plaintiff's Address:            c/o Finkelstein, Kem, Steinberg, & Cunningham, P.C.                                     ~   OF TH ,,,,,
                                P.O. Box 1, Knoxville TN 37901 (888-200-6501)                                           ·····-     ••~"''",..
                                                                                                                                         Ii...: ...
                                                                                                                            "~111•,. •• ·..  ~
                                                                                                           :: n :
Defendant's Address:

Court Address:
                                4451 BARTO RD WALDRON, AR 72958

                                IN THE CIRCUIT COURT OF SCOTT COUNTY
                                                                                                          ::to••
                                                                                                          ,=,
                                                                                                          :--,.
                                                                                                          =
                                                                                                          5
                                                                                                            -f •
                                                                                                               :
                                                                                                                            ·i; •··--~
                                                                                                                             [M-~ ;• -t
                                                                                                                              •      •I:
                                                                                                                                        ..
                                                                                                                             l'• • .,. ··~"c> ~~
                                                                                                                                      •.:. • "-""' ,..
                                                                                                                                           ,...-:
                                                                                                                                              C"'> ~
                                                                                                                                                    !
                                100 West First St. Box 10, Waldron AR 72958                               ~
                                                                                                           i~··
                                                                                                                i•                          :O i
                                                                                                                                           ,.~i
                                                 SUMMONS                                  \~,/•.                 .-'.;:$' el
THE STATE OF ARKANSAS TO DEFENDANT(S): KERI BREWER                                          ~~,. }; •• ••••••• ••':) ,/'
YOU ARE HEREBY NOTIFIED that a lawsuit has been filed against you; the relief asked is stated'~~i4~"'"'"'
complaint. The attached complaint will be considered admitted by you and a judgment by default may r:t!11ffl~
against you for the relief asked in the complaint unless you file a pleading and thereafter appear and present your
defense. Your pleading or answer must meet the following requirements:
A.       It must be in writing, and otherwise comply with Arkansas Rules of Civil Procedure.
B.       Your answer must be filed with the Court Clerk's office within THIRTY (30) days from the day you were
served with this summons; OR within THIRTY (30) days if you are a non-resident of this state or within SIXTY
(60) days if you are a person incarcerated in any jail, penitentiary, or other correctional facility in this state. The
answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and address are:
Finkelstein, Kern, Steinberg, & Cunningham, P.C., P. 0. Box 1, Knoxville, TN 37921. If you desire to be
represented by an attorney you should immediately contact your attorney so that ap            er can be filed for you
within the time allowed.                                      ~

W_itn~y band
this ~ day of
                  U!:I l.tJ"j
                            of said Court Oi,.
                                         ,
                                       20lL_.

                     RETURN OF SERVICE BY SHERIFF/PRIVATE PROCESS SERVER
PERSONAL SERVICE ON
(NAME)
LOCATION:


SERVICE ON PERSON OTHER THAN THE NAMED DEFENDANT by serving:
(NAME)                                                                 at
location, such person being at least 14 years of age residing at the same location as the Defendant and related to the Defendant
thus:


SERVICE ON AGENT FOR A CORPORATION by serving
(NAME)                                            at location, such person being authorized to receive service of process
for Defendant whose title is:

                                      DECLARATION OF SERVER
I, _ _ _ _ _ _ _ _ _ _ _ ___, certify that on the _ _ day of _ _ ___, 20_, I served the
Defendant(s) within the Summons and Complaint to the above-named Defendant in the manner stated above.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _(Signature)                                       Service Fee:         $_ _ _ per Defendant

Subscribed and sworn to before me this _ _ _ day of _ _ _ _ _ _ _ ___. 20_ _.

My Commission Expires:
                                                                     Notary Public



AR CIR-DIST SumDaf 1 PROCEED1     File No.   16-3644
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 50 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                    Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 3
               Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 51 of 63



                                                  -
              IN THE CIRCUIT COURT OF SCOTT COUNTY, STATE OF ARKANSAS                                -              Case Number: 64cv-18-18

                                                                                                         Date Filed: 8th day of February, 2018

 Attorney:             FINKELSTEIN, KERN, STEINBERG & CUNNINGHAM, P.C. (AR)
                       1810 AILOR AVE, Knoxville, TN 37921 Phone:8655250238x247

 Plaintiff:            NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1                                            s FILED
                                                                                                                  COtt County
 Defendant:            KERI BREWER

 Servee:               KERI BREWER                                                                          APR O6 2oia ~
 Servee Address:       4451 BARTO RD                                                                    Barbara Wi        {•5
                       WALDRON, AR 72958
                                                              SHERIFF'S RETURN OF SERVICE
                                                                                                     County and c· 'hittJfey
                                                                                                                 trcu,t Cleric
 I do hereby certify that I am a duly sworn sheriff/deputy sheriff; that I have made a diligent search of the jurisdiction and report the
 result of that effort below, pursuant to Ark. R. Civ. P. 4(d).

 I further certify that on the :l ti day of ~ l_ , 20JI_, at                                J-'S:S   ~ . I did serve the SUMMONS AND
 COMPLAINT on the above named servee at                          =:Jc ,H   (,   So
 _ _ _ _ _ _ _ _ _ _ _ _ a place, in the following manner:

 L.J PERSONAL SERVICE: I have this day served the respondent, ____K
                                                                  . . -1,..c...,1....; _.~.......'N-w
                                                                                                  _____~_r_ _ _ _ _ _ _ _ _ __
 with a true copy of the within SUMMONS AND COMPLAINT.

 LJ RESIDENTIAL SERVICE: I have this day served the respondent,
 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with Sui Juris, a true copy of the within SUMMONS AND
 COMPLAINT by serving same upon _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ - - ~ relation
 _ __. a person residing within the premises, described as follows: _ _ _ _ _ _ _ _ _ _ _ _ _ __



 LJ CORPORATE SERVICE: I have this day served the r e s p o n d e n t , - - - - - - - - - - - - - - - - - -
 a corporation, with a true copy of the within SUMMONS AND COMPLAINT by handing the same in person to _ _ _ _ _ __
 _ _ _ _ _ _ _ ____ _ __ . authorized person/officer of the corporation.

 LJ DILIGENT SEARCH: Diligent search was made and respondent is not found in the jurisdiction of this court.
 This _ _ _day of _ _ _ _ 20_ _.




                                                                                 She .                 '                 t----
                                                                                 s J o s : E R I F F ' S OFFICE
                                                                                 100 West 1st Street, PO Box 1577
                                                                                                                    4
                                                                                 Waldron, AR 72958

                                                                                     1111111111111
                    a~        )!J~(Jf' l!I) 17
                            . /ll ~
                                    "
                                            ,! . /l
                            ·i; \::::.;,Jf L--- .
                                1       ,-,"/;~

                                         I,,;     ~• I
                                                         'J

                                                         (.. ~. ~.




2744148 2744148 2744148 2744148 2744148 0
   Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 52 of 63


                                 -
                              IK THE CIRCUIT COURT OF SCOTT COUNTY, ARKANSAS
                                                        CNIL DIVISION
 NATIONAL COLLEGIATE STIJDENT LOAN TRUST 2007-1                                                                            PLACNTifF

 \'S.                                              CASr:1DIV NO.:       tl{NI . (8~ I         r
 KERI BREWER                                                                                                        DEFENDANT(S)
                                                                                                                         ~Ulllll,.-1.,
 PlaJntirrs Address:               c/o Finkelstein, Kem, Steinber&, & Counin&ham, l> .C.                             ~\oil"'."\ 0,:: ::·· .



                                                                                                                         •r . .
                                                                                                                 :$'• c~t'\ ·      · !_!.,- ,·.
                                   P.O. Box I, Knoxville TN 37901 (888-200-6501)

 Defendant's Address:              445 I BARTO RU WALDRON, AR 72958                                         t""'.1-~:;. \;..
                                                                                                           g ..:,! ,.'          ?;~   ~,ff :~ -~. : .._~- :~
 Court Address:
                                   ~~!~~~~~t~~~~!,Ti:id~~~;~~                                              a-;•
                                                                                                           \~}:\.; .-,                1?~\-:_}j-
                                                            SUMMONS                                          -~-/), •••           ~-:~:.,~5:t·
THE STATE OF ARKANSAS TO DEFENDANT(S): KERI BREWER                                               "~/; q_'. •• • •• ••.r.:. \/'
YOU ARE HEREBY NOTIFIED that a lawsuit has been filed against you; the relief asked is stafl!cil/i~''
complaint. The attached complaint will be considered admitted by you and a judgment by default ma'9'111!1!11~
against you for the relief asked in the complaint unless you file a pleading and thereafter appear and present your
defense. Your pleading or answer must meet the following requirements:
A.        It must be in writing, and otherwise comply with Arkansas Rules of Civil Procedure.
B.        Your answer must be filed with the Court Clerk's office within THIRTY (30} days from the day you were
served with this summon..,; OR within THlRTY (30) days if you are a non-resident of this state or within SIXTY
(60) days if you are a person incarcerated in any jail, penitentiary, or other com:ctiooal facility in this state. The
answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and addre8s are:
Finkelstein, Kem, Steinberg, & Cunningham, P.C., P. 0. Box 1, Knoxville, TN 37921. If you desire to be
represented by an attorney you should immediately contact your a           y so that ~      wer can be filed for you
,vithin the time allowed.

W i ~ hand an<ipe11l of said Court oo
this s--day-0f ~I~             , 20L.

             RE1'GRN OF SERVICE BY SHERIFF/PRIVATE PROCESS SERVER
 PERSONAL SERVICE ON
(NA.'\IE) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 LOCATION: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 SERVICE ON PERSON OTHER THAN TIIE NA."1ED DEFENDANT by serving:
 (NA.'\IE) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ at.,-...,.._...,..._..,...._ _ _ _ _ _ _ __
 Jocaaioo, such person being at least 14 yean of age residing at the SlllTle lnr:ntion as the Defendant and related to the Defendint
 thus:           ·


SERVICE ON AGENT FOR A CORPORATION by serving
(NAME) _ _ _ _ _ _ _ _ _ _ _ at location, such person being authorized to receive !ervice of process
for Defendant-whose title is:                   -----     ·------------------
                                                 DECLARATION OF SERVER
I, _ _ _ _ _ _                 .. . ........., cenify that on the _ _ day of _ _ _ _, 20_, I served the
Defendant(s} within the Summons and Complaint to the above-named Defendant in the manner stated above.
                      _ _ _ _ _ _ _ _ _(Signature)                                 Service Fee:        $ _____ per Defendant

Subscribed and sworn to before me this _ _ _ day of _ _ __                            _ _ _ ,20_ _.

My Commission Expires:
                                                                        Notary Public
         RECEIVED FEB 12 2018
AR CIR-OIST Sumo.' 1 PROCEED1       Fie No.   16-3644
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 53 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                    Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 4
                Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 54 of 63
                                            MCCCRMIO< TALLEY                PA<:£                           01/02
~ 08/01/2018 07:55AM 147922'11095

                                                                                en--·- ..er.
                                                                                        a          -    ~
                                                                                            .-- .:....:."



                                                                           2018 AUG - f AH 8: 03



                     IN THE CIRCUIT COURT OF SCOTT COUNTY, ARKANSAS
                                   DMSIONII


        NATIONAL COLLEGIATE STUDENT LOAN                                            PLAINTIFF


        VS.                 NO. 64CV-18-18


        KERI BREWER                                                               DEFENDANT


                                   ORDER.OF DISMISSAL
               Now on this 1•t day of August, 2018, the above cause comes on for

         consideration and the Court does find:

                                                    I.
               Pursuant to AR. C.P. 4(i) the hereinabove styled case is hereby dismissed for

         failure t.o obtain service of process upon the defendant.



                                                                      '~ ~---,
               IT IS SO ORDERED.

                                                          ~-:?ti~CORMJcca::
                                                         DA7f.
                                                         cmCUIT JUDGE, DMSION II

                                                         _   Bench 'l'rial J._ Non-'l'rial
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 55 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                    Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 5
I
18/23/2018
              Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 56 of 63
             12, .,.,.,


                                   -
                           14792291095             MCCffiMia< TALLEY


                                                                    -     .-·•;; r~ ·:-.
                                                                               :   ~   ·,.4   C. \.)

                          111 TD c1acu:rT couaT OF scoff COUNTY, ~ 3 PK (2: 52
                                            D:tVIS:ION I I




      VS                                        64CV-18-18




                                   ORDER SE'l'TINQ ASIDE DISMISSAL


               COMES for consideration on thia 23 rd day of October, 2018, the

       above styled cause and the Court doth find and order:
               THAT the Order of Dismissal entered August 1•~, 2018 is hereby·

       set aside and this case is now active.
               IT IS SO ORDERED.



                                                              .            ~
                                                      DAVID   H.   MCCORMICK
                                                      CIRCUIT JUDGE
                                                              BENCH                NON-TRIAL
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 57 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                    Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 6
          Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 58 of 63


                                                                                          FILED
                                                                                       Scott County
                                                                                        FEB 12 2019
                                                                                    Barbara Whiteley,
                                                                                 County and Circuit Clerk
                             IN THE CIRCUIT COURT OF SCOTT COUNTY, ARKANSAS
                                              CIVIL DMSION



    NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1_                                                PLAINTIFF

    vs.                                                Case No.     64cv-18-18
                                                                    - -------
          -   ·-   -   --     .   -----   ---
    KERI BREWER                                                                              DEFENDANT(S)


                                                MOTION FOR DEFAULT JUDGMENT
              Comes the Plaintiff, by and through counsel, and moves the Court for a Default Judgment based

    upon the following:

              1.            Defendant Keri Brewer was served with a copy of the Summons and Complah\t          on
    March 20, 2018.

              2.            No answer o~ other pleading as allowed by the Arkansas Rules of Civil Procedure has
                                                            0
    been filed and pursuant to Rule 55(a) of the Ark. Rules of Civil Procedure, Plaintiff is entitled to a

    Judgment on its complaint herein.
0
            WHEREFORE, Plaintiff moves this Honorable Court for a Judgment By Default from
    Defendant in the amount of $9,755.01, with principal balance of $8,442.94, and pre-judgment interest in
    the amount of $1;312.07, plus post judgment interest from the date of judgment at the rate often percent
    (10%) per annum, with costs of $'2.'?J-::\- .~ Plaintiff further asks for all costs incurred in the pursuit.of
    this debt to be taxed to the Defendant.




    AR MOT_Default Judgment                      File No. 16-3644   1/23/2019
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 59 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                    Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 7
      Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 60 of 63


                                                                                                   FILED
                                                                                            Timfl,:J M PM,
                                                                                                MAR 1 i 2019
                                                                                               Barbara   Wh~'&.
                  IN THE CIRCUIT COURT OF SCOTT COUNTY, ARKANSAS
                                                                                     ~£K•·n~
                                            CIVIL DMSION



NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1                                                    PLAINTIFF

vs.                                     Case No.     64cv-18-18
                                                     - -------
KERI BREWER                                                                                DEFENDANT(S)


                                        DEFAULT JUDGMENT
        Comes now the Plaintiff, by and through coW1Sel, and from consideration of the verified

complaint and summons, and other matters properly before it, the Court finds:

        1.      It has jurisdiction of the parties and of the subject matter herein, Defendant was duly

served with process and summons within the time and in the manner provided by law, and the Defendant

has failed to answer or otherwise respond within the time allowed by law.              Plaintiff is entitled to

Judgment against the Defendant on its complaint herein.

        2.      Plaintiff is hereby awarded Judgment against Defendant and it is ORDERED that

Plaintiff have and recover Judgment from Defendant in the amount of$9,755.01, with a principal balance

of $8,442.94, and pre-judgment interest in the amount of $1,312.07, all of which shall bear post judgment

interest at the rate of ten percent ( 10%) per annum, with costs of$   '2.~1 •c::;q and all after accruing costs
incurred in the pursuit of this debt, taxed to the Defendanl




AR ORD_Default Judgment          File No. 16-3644     1/23/2019
           Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 61 of 63
...
-




              3.      It is further ordered that the Defendant shall, within forty-five (45) days of the entry of

      this Judgment, file with the Clerk of this Court a schedule, verified by affidavit, of all of his or her

      property, both real and personal, including monies, bank accounts, rights, credits, and choses in action

      held by himself or others for him and specify the particular property which he or she claims as exempt

      under the provisions of the law.




         Kell C. Dicken, ABN # 2015096
           .   Catron Noe, ABN # 2017010
      Attorney for Plaintiff
      Finkelstein, Kern, Steinberg, & Cunningham, P.C.
      Post Office Box 1
      Knoxville, Tennessee 37901
      Phone:          865-525-0238
      Toll Free:      888-200-6501




      AR ORD_Default Judgment            File No. 16-3644   1/23/2019
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 62 of 63




                          In the United States District Court
                              Eastern District of Arkansas
                                   Central Division

Sally Hockman                                                   Plaintiff

V.                         Case No. _ _ _ _ _ _ __

Finkelstein, Kern, Steinberg & Cunningham, P.C.                 Defendant


                                Complaint - Exhibit 8
     Case 4:20-cv-01254-BRW Document 1 Filed 10/20/20 Page 63 of 63


                   FINKELSTEIN,        KERN, STEINBERG &                     CUNNINGHAM,   P.C.
RON CUNNINGHAM
                                                        . )C
                                              A Protiess1ona        ·                       TELEPHONE (865) 525-0238
                                                             orporation                      TOLL FREE ,aasi 200~so1
KENNETH W. HOLBERT                             ATTORNEYS AT LAW                                FAX:(865)523-5138
D. VANCE MARTIN
KELLYC. DICKEN• 1-1 •-1 •-•                          1810 AILOR AVENUE
                                                    KNOXVILLE. TN 37921                       • Admitted in Tennessee
LINDA C. NOE•, -                                                                              - Admitted in Mississippi
ANGELA D. SIMMONS • -                                                                          - Admitted in Arkansas
MARK B. CUNNINGHAM                                    Maiftng Address:
                                                        P.0.BOX1                               - Admitted in Kenluci<y
DANIEL J. CHUNG                                                                            --• TN Supreme Court Rule 31
SHARON H. KIM                                   KNOXVILLE. TENNESSEE 37901
                                                                                            Llsled Mediator (General Civil)
SHAWN SCHOLEM • 1-
T. MICHAEL CRAIG-GRUBBS                               www.fksclaw.com
                                                                                           KENNETH S. CHRISTIANSEN
CHELSEA R. HATCHER                                                                               1959-2018
                                                  October 22, 2019

SALLY HOCKMAN
10SHERRYDR
CONWAY AR 72032-8540
ADDRESS SERVICE REQUESTED



                 Re:     SALLY HOCKMAN
                         Plaintiff:    NATIONAL COLLEGIATE STUDENT LOAN TRUST 2007-1
                         Defendant:    KERI BREWER SALLY HOCKMAN
                         Our File No_: 16-3644
                         Court:        AR SCOTT COUNTY CIRCUIT COURT
                         Docket No.: 64cv-18-18


Please be advised that our firm has obtained a judgment for the above-listed creditor on this account and
may register a lien as to the above defendant(s).

Further, it is important that you know there are additional remedies allowed by law once a judgment has
been taken if there is not an agreed payment arrangement in place:

1.                   Our firm has the right to ask the court to issue an order that may freeze monies in your
                     bank and/or savings account and can further ask the court to apply funds in your
                     account to satisfy the judgment.
2.                   Our firm has the right to ask the court to issue an order to garnish your wages to pay the
                     judgment.

However, our firm would prefer to avoid these remedies and work with you to resolve this judgment.
Please do not ignore this matter.

If you do not already have a payment arrangement in place, please visit our website at www.fksclaw.com
to make payment or to set up a payment arrangement. If you would prefer to speak with a representative,
please don't hesitate to contact our office at our toll free number 888-200-6501 x202.

We look forward to hearing from you and hope to assist you in resolving this judgment.

Sincerely,


FINKELSTEIN, KERN, STEINBERG, & CUNNINGHAM, P.C.




                                                   NOTICE
This communication is from a debt collector. This is an attempt to collect a debt and any information
obtained will be used for that purpose.


AR LDR_PDst Judgment Letter         16-3644
